                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW MEXICO

In re:                                             Chapter 11

ROMAN CATHOLIC CHURCH OF THE                       Case No. 18-13027-t11
ARCHDIOCESE OF SANTA FE, a New
Mexico corporation sole,

                       Debtor.

     DEBTOR’S OBJECTION TO MOTION OF THE OFFICIAL COMMITTEE OF
       UNSECURED CREDITORS: (I) FOR EXCLUSIVE AND IRREVOCABLE
            AUTHORITY TO COMMENCE, PROSECUTE, AND SETTLE
          ADVERSARY PROCEEDINGS ON BEHALF OF BANKRUPTCY
        ESTATE AGAINST CERTAIN DIOCESE-RELATED ENTITIES; AND
          (II) TO COMPEL THE DEBTOR TO PRODUCE INFORMATION
              REVEALING THE TEN PARISHES WITH THE LARGEST
          PURPORTED INTERESTS IN THE DEPOSIT AND LOAN FUND

         The Roman Catholic Church of the Archdiocese of Santa Fe (“Debtor” or “Archdiocese”

and sometimes referred to by the Committee as “ASF”) in the above-captioned case (the

“Reorganization Case”), by and through its undersigned counsel, hereby responds and objects to

the “Motion (I) for Exclusive and Irrevocable Authority to Commence, Prosecute, and Settle

Adversary Proceedings on Behalf of Bankruptcy Estate Against Certain Diocese-Related Entities;

and (II) to Compel the Debtor to Produce Information Revealing the Ten Parishes With the Largest

Purported Interests in the Deposit and Loan Fund” (Doc. No. 383) (the “Motion”) filed by The

Official Committee of Unsecured Creditors (the “Committee” or the “Movant”) filed on May 29,

2020 (Doc. No. 383). In support of this Objection, the Debtor relies upon the contemporaneously

filed Declarations of the Most Reverend John C. Wester, Archbishop of the Roman Catholic

Church of the Archdiocese of Santa Fe, Tony Salgado, Chief Financial Officer for the Roman

Catholic Church of the Archdiocese of Santa Fe, and Fr. Joseph E. Fox, O.P.




Case 18-13027-t11      Doc 418    Filed 06/26/20     Entered 06/26/20 19:08:14 Page 1 of 62
I.     DEBTOR’S INTRODUCTION AND RESPONSE TO COMMITTEE’S
       INTRODUCTION

       The Debtor filed a voluntary petition for relief under Chapter 11 of the United States

Bankruptcy Code on December 3, 2018 (“Petition Date”). Since the Petition Date, the Debtor has

been operating as a Debtor-in-Possession pursuant to 11 U.S.C. §§ 1107 and 1108. In the Motion,

the Committee recites a voluminous catalogue of unfounded accusations, unsupported facts,

speculative and baseless theories, and self-serving, inflammatory statements, while failing to

satisfactorily address the standing issue, which is the Motion’s fundamental and fatal flaw. The

Court should disregard the Committee’s unsupported allegations in their entirety. The relief

requested in the Motion is unauthorized and unwarranted.

       The Committee’s Introduction is replete with misstatements, false allegations and

unfounded claims. The Archdiocese affirmatively states that no assets of the Archdiocese were

transferred to the Parishes, to the RE Trust or to the DLF Trust. The Parishes were and are

independent juridic persons under the Canon Law of the Roman Catholic Church ( “Canon Law”).

Each juridic person under Canon Law has its own property and operates as a separate entity. Under

Canon Law, the Archbishop of the Archdiocese, under the “corporation sole” structure, holds title

to the juridic person’s property as a steward for each juridic person. Holding property in

stewardship is legally equivalent to holding property in trust. As such, all property of each Parish

was held in trust by the Archdiocese for each separate Parish.

       The Archdiocese kept meticulous records, including audited financials, with regard to all

separate Parish deposit and loan accounts. All Parish properties (real estate and financial assets)

were always treated as separate from Archdiocese property. Parish properties were never listed on

the balance sheet of the Archdiocese as an asset. The Deposit and Loan Fund was listed as an asset

in the balance sheet but a corresponding liability to each Parish as a depositor was also listed, and

                                                 -2-

Case 18-13027-t11       Doc 418     Filed 06/26/20     Entered 06/26/20 19:08:14 Page 2 of 62
therefore no Parish properties held in the Deposit and Loan Fund were ever accounted for as a net

asset of the Archdiocese. Again, no Parish property such as Parish real estate or Deposit and Loan

Funds was ever owned by the Archdiocese or the Archbishop. Declaration of Tony Salgado,

Paragraphs 23 and 24; Exhibit 7 to Declaration of Tony Salgado (Note 6 to Consolidated Financial

Statements, June 30, 2012 and 2011).

       The “Unrecorded Interests” are now and have always been Parish property, held in trust

for the Parishes by the Archbishop under the “corporation” sole structure. These assets are not,

and never have been, Archdiocese property.

       The incorporations of the Parishes and creation of the RE Trust and DLF Trust did not

result from “escalating claims by childhood sexual abuse survivors.” To the contrary, during the

relevant time period (2008 to 2013), the number of abuse lawsuits had diminished significantly

since the 1990s, and there were very few lawsuits filed or pending at that time. Declaration of

Tony Salgado, Paragraph 6. The Parishes were incorporated and the RE Trust and DLF Trust were

created as part of a decades-long continual process to improve the structure of the Archdiocese

and the Parishes.

       Archdiocese properties were not “transferred” in the formation of the RE Trust and the

DLF Trust. There was never any “scheme” to insulate Archdiocese properties from the abuse

claimants, from other creditors, or from anyone else. The Parish real property and financial assets

are and have always been separate from Archdiocese property; the incorporations of the Parishes

and creation of the RE Trust and DLF Trust did not change that. Parish assets are not property of

the bankruptcy estate and are not available to pay creditors’ claims in the bankruptcy case.

       The Committee’s proposed action for declaratory relief to determine property of the estate

is unfounded and impermissible. The Committee asserts, in footnote 1 of the Introduction (p. 9 of



                                                -3-

Case 18-13027-t11      Doc 418     Filed 06/26/20     Entered 06/26/20 19:08:14 Page 3 of 62
54 1), that it does not need Court approval to sue for declaratory relief to determine property of the

estate. That is not correct. The Committee cites in support of its proposed action Committee of Tort

Litigants v. Catholic Diocese of Spokane, 2006 WL 211792, 2006 U.S. Dist. LEXIS 6025, *5

(E.D.Wash. 2006). A close reading of this case reveals that the Court’s statements concerning this

issue were only advisory, based on the stage of the case when the Spokane Committee filed its

adversary proceeding. The Court merely refused to dismiss the adversary complaint as a result of

the Committee’s failure to obtain Court permission, without endorsing the action; the Court clearly

would have preferred for the Spokane Committee to have sought prior leave of the Court. Id. The

Archdiocese states that any such cause of action is, itself, property of the estate, and that Court

permission is required for the Committee in this case to assert such claims. The Archdiocese

opposes the Committee’s request for such permission.

           The Archdiocese disputes the Committee’s claim that the Archdiocese has an

“irreconcilable conflict.” As the undisputed facts clearly show, there was no fraudulent scheme;

there were no transfers of Archdiocese assets; and, creditors of the Archdiocese never had any

right to reach the separate property of the Parishes. Therefore, there simply is no conflict. Further,

the Archdiocese is focused on pursuing mediation and a fair, compassionate, and generous

resolution of claims rather than embarking on pointless scorched-earth litigation with the Parishes,

when the Archdiocese is fully aware that no colorable claims exist to recover any Parish property

for the estate. Such litigation would be extremely expensive and time-consuming and damaging to

mediation efforts, as any assets which the Parishes might willingly contribute to a settlement would

instead be spent on attorneys and litigation costs, thereby making a settlement less likely and

further polarizing the parties.



1
    References to page numbers in the Committee’s Motion are to the Court-stamped page numbers, e.g., “9 of 54.”

                                                         -4-

Case 18-13027-t11            Doc 418       Filed 06/26/20        Entered 06/26/20 19:08:14 Page 4 of 62
II.    RESPONSE TO FACTUAL BACKGROUND

       The Archdiocese objects to subheading titles A. (“The Restructuring”), D. (“Intentional

Fraud”), and G. (“ASF’s Refusal to Pursue the Claims”) on the basis that they are misleading and

not based on the facts. The Archdiocese responds to each allegation in the “Factual Background”

as follows:

       1.      The Archdiocese denies the allegations in Paragraph 1. No assets of the

Archdiocese were insulated. No consideration was necessary because there was no transfer of

ownership of any Archdiocese assets. The structure of the Archdiocese has nothing to do with the

claims of the Survivors. The dates of execution and recording of deeds, leases, Certifications of

Trust and other documents speak for themselves. Declaration of Tony Salgado, ¶¶ 6, 34-40.

       2.      In response to the allegations contained in Paragraph 2 of the Motion, the

Archdiocese admits that “Effective January 1, 2013, ASF, as the sole settlor/grantor, created the

RE Trust” and denies the remaining allegations in Paragraph 2.

       3.      The Archdiocese admits the allegations contained in Paragraph 3 of the Motion.

       4.      In response to the allegations contained in Paragraph 4 of the Motion, the

Archdiocese admits that “Pursuant to the Bylaws of RE Corp., the Archbishop is the sole member

of RE Corp.” and denies the remaining allegations in Paragraph 4. The Archdiocese specifically

denies that “pursuant to the Bylaws of RE Corp.”, the Archbishop “controls” ASF, as this

description is incomplete, insufficient, immaterial, and meaningless. The Archdiocese

affirmatively states further that Archbishop’s relationship with the RE Corp., and its relationship,

in turn, with the RE Trust is in the capacity of custodian and trustee for the benefit of the Parishes.

Declaration of Tony Salgado, ¶¶ 14-29.



                                                  -5-

Case 18-13027-t11       Doc 418      Filed 06/26/20     Entered 06/26/20 19:08:14 Page 5 of 62
       5.      The Archdiocese admits the allegations contained in Paragraph 5 of the Motion and

affirmatively states further than the establishment of the RE Trust did not change the custodial and

trust relationship that existed at all times with respect to Parish property.

       6.      In response to the allegations contained in Paragraphs 6 and 7 of the Motion, the

Archdiocese states that the documents speak for themselves. In further response, the Archdiocese

denies the allegations in Paragraph 7. The Archdiocese further states that the RE Trust Indenture

expressly states that it is an “irrevocable charitable trust” and that the Indenture of Trust is

irrevocable. Committee Ex. J, p.1, and ¶¶ 1 and 13. There is no provision in the RE Trust Indenture

of Trust providing that the RE Trust is “revocable.”

       7.      In response to the allegations contained in Paragraph 8 of the Motion, the

Archdiocese states that the documents speak for themselves.

       8.      The Archdiocese denies the allegations in Paragraph 9 of the Motion as being false,

misleading, incomplete, insufficient and meaningless. The Archdiocese states affirmatively that

the RE Trust, the DLF Trust, and the Real Estate Support Services Agreement were created for

valid legal purposes while maintaining the Parishes’ separate, beneficial ownership of Parish

property. Declaration of Tony Salgado, ¶¶ 4-40.

       9.      The Archdiocese denies the allegations contained in Paragraph 10 of the Motion,

and states that the Committee’s analysis is biased and wrong. There were no transfers of beneficial

interests in Parish property, which remained in place, and unchanged, for the benefit of the Parishes

and were at no time for the benefit of the Archdiocese. As such, there was no requirement for

consideration. The Committee’s self-serving and unsupported statement of Parish properties’

value is false, immaterial, and meaningless The Archdiocese further states that no undisclosed

transfers of Archdiocese property took place between January 1, 2013 and the Petition Date.



                                                  -6-

Case 18-13027-t11       Doc 418      Filed 06/26/20      Entered 06/26/20 19:08:14 Page 6 of 62
Declaration of Tony Salgado, ¶¶ 4-40.

       10.     In response to the allegations contained in Paragraph 11 of the Motion, the

Archdiocese states that the documents speak for themselves. The Archdiocese further incorporates

its response to Paragraph 10, and states further that no undisclosed transfers of Archdiocese

property took place between January 1, 2013 and the Petition Date; that no Parish property was

ever transferred out of trust, and that no consideration was required. Declaration of Tony Salgado,

¶¶ 4-40.

       11.     The Archdiocese denies the allegations contained in Paragraph 12 of the Motion.

Paragraph 12 of the Motion appears to allege that the Statements and Schedules filed in this case

are not accurate, and that certain transfers are not “fully disclosed,” because they allegedly took

place more than two years before the Petition Date. The SOFA does not require disclosure of

transfers which took place more than two years before the Petition Date, despite the insinuation in

Paragraph 12 to the contrary. The Archdiocese states that its Statements and Schedules are

accurate, and states affirmatively that no undisclosed transfers of Archdiocese property took place

between January 1, 2013 and the Petition Date, and that no Archdiocese property was transferred

to the Parishes, to the RE Trust or to the DLF Trust. Declaration of Tony Salgado, ¶¶ 4-40.

       12.     In response to the allegations contained in Paragraphs 13 and 14 of the Motion, the

Archdiocese denies that any of its financial assets were transferred to anyone as a result of

establishing the DLF Trust. The Archdiocese admits that the DLF Trust was created effective

January 1, 2013, and that the Archdiocese was the Grantor as set forth in the Indenture of Trust

and states that at all times the funds at issue were Parish funds. The Archdiocese further states that

the Indenture of Trust speaks for itself, and denies the remaining allegations in Paragraph 13 and

14.



                                                 -7-

Case 18-13027-t11       Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 7 of 62
       13.     In response to the allegations contained in Paragraphs 15, 16, 17 and 18 of the

Motion, the Archdiocese states that the DLF Indenture of Trust speaks for itself, and any

allegations inconsistent with the DLF Indenture of Trust are denied. The allegations in Paragraph

16 are false and are denied. The Indenture of Trust expressly states that it is an “irrevocable

charitable trust” and that the Indenture of Trust is irrevocable. Committee Ex. P, p.1, and ¶¶ 1 and

15. There is no provision in the Indenture of Trust providing that the DLF Trust is “revocable.”

The Archdiocese states that the RE Trust, the DLF Trust and the Real Estate Support Services

Agreement were created for valid legal purposes while maintaining the Parishes’ separate

ownership of Parish property. Declaration of Tony Salgado, ¶¶ 4-40.

       14.     In response to the allegations contained in Paragraph 19 of the Motion, the

Archdiocese states that the Bylaws speak for themselves, and denies all allegations in Paragraph

19 inconsistent with the Bylaws.

       15.     The Archdiocese denies the allegations in Paragraph 20 of the Motion. The

document titled “Transfer of Assets” speaks for itself, and demonstrates how misleading the

Committee’s allegations are. The document states, expressly, that the Archdiocese was acting in

its capacity as “custodian for the deposit and loan funds of certain Parishes and other affiliated

organizations” and that it transferred the funds to the trustees of the DLF Trust, “[p]rovided that

such Assets shall be used solely for the exclusive benefit of each respective Parish Corporation or

affiliated organization currently a beneficiary of such Fund” all subject to the Canon Law. There

was a transfer of the custodial responsibilities, not of any beneficially interest, which clearly and

expressly remained with Parishes. Therefore, the Archdiocese denies all allegations in Paragraph

20 of the Motion that are inconsistent with the referenced document. As such, “consideration” is

not necessary or material. The Archdiocese states affirmatively that Paragraph 20 completely



                                                 -8-

Case 18-13027-t11       Doc 418     Filed 06/26/20     Entered 06/26/20 19:08:14 Page 8 of 62
mischaracterizes the nature of the DLF Trust, the Transfer of Assets and the Archdiocese’s trust

relationship with the Parishes. Declaration of Tony Salgado, ¶¶ 4-40.

       16.     The Archdiocese denies the allegations contained in Paragraphs 21 and 22 of the

Motion and states affirmatively that no transfers of Archdiocese property took place.

       17.     In response to the allegations contained in Paragraph 23 of the Motion, the

Archdiocese admits that there is a D&L Fund Support Services Agreement effective January 1,

2013, but denies all other allegations in Paragraph 23 and states that the D&L Fund Support

Services Agreement speaks for itself. The Archdiocese denies the remaining allegations contained

in Paragraph 23 of the Motion.

       18.     The Archdiocese denies all of the allegations contained in Paragraph 24 of the

Motion and states affirmatively that the Parishes were incorporated, and that the RE Trust, the

DLF Trust and the Real Estate Support Services Agreement were created, for valid legal purposes

while maintaining the Parishes’ separate ownership of Parish property. Declaration of Tony

Salgado, ¶¶ 4-40. The Archdiocese states that no Archdiocese were ever transferred as alleged in

the Motion, and therefore the Committee’s attempt to identify “badges of fraud” is pointless. The

Archdiocese denies that it took any actions with the actual intent to “hinder, delay or defraud” its

creditors. The Archdiocese responds to the allegations in each subpart of Paragraph 24 of the

Motion as follows:

               a.      In response to the allegations contained in Paragraph 24(a) of the Motion,

the Archdiocese denies that transfers of Archdiocese property took place, and denies that the

Archbishop “controls” the Archdiocese in the manner alleged in the Motion. All property held for

the benefit of each respective Parish continues to be held for the benefit of each respective Parish,

whether or not deeded into the RE Trust or deposited in the DLF Trust.



                                                 -9-

Case 18-13027-t11       Doc 418     Filed 06/26/20     Entered 06/26/20 19:08:14 Page 9 of 62
                b.     In response to the allegations contained in Paragraph 24(b) of the Motion,

 the Archdiocese denies that the Archbishop “controls” the Archdiocese in the manner alleged in

 the Motion. The powers, duties and authority of the Archbishop are defined, governed and limited

 by Canon Law and inter alia by the control mechanisms of the RE Trust, the DLF Trust, the RE

 Corporation, the Real Estate Support Services Agreement, the D&L Fund Support Services

 Agreement. Any replacement of Trustees would be subject to these control mechanisms.

 Declaration of Archbishop John C. Wester, Paragraphs 7-9.

                c.     In response to the allegations contained in Paragraph 24(c) of the Motion,

 the Archdiocese denies that the Archbishop “controls” the Archdiocese in the manner alleged in

 the Motion. The powers, duties and authority of the Archbishop are defined, governed and limited

 by the control mechanisms of the RE Trust, the DLF Trust, the RE Corporation, the Real Estate

 Support Services Agreement, the D&L Fund Support Services Agreement, the Canon Law and

 many other documents, agreements and laws, and any replacement of Trustees would be subject

 to these control mechanisms. Declaration of Archbishop John C. Wester, Paragraphs 7-11.

                d.     The allegation that the Parishes were incorporated and the trusts were

 formed in an environment of “escalating abuse claims” is false. In response to the allegations

 contained in Paragraph 24(d) of the Motion, the Archdiocese states that in the period from 2008 to

 2013, when the study of incorporations occurred and eventually the Corporation paperwork was

 filed for the Parishes, the number of abuse lawsuits had diminished significantly since the 1990s,

 and there were minimal claims asserted or pending at that time. During the period of July 16, 2008

 to May 16, 2013, there were seven abuse claims or lawsuits pending against the Archdiocese; six

 of these were settled by October 5, 2012. As a result, from October 5, 2012 through May 16, 2013,

 there was one (1) pending abuse claim against the Archdiocese at the time that the incorporations



                                                -10-

Case 18-13027-t11      Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 10 of 62
 of the Parishes were finalized and the RE Trust and DLF Trust were created. Declaration of Tony

 Salgado, Paragraph 11.

                e.     In response to the allegations contained in Paragraph 24(e) of the Motion,

 the Archdiocese states that the Minutes speak for themselves and that the Committee’s

 reinterpretation is unnecessary and inaccurate. The Archdiocese acknowledges that it has been

 involved with abuse claims for a number of years; that attorneys have been involved, and that the

 Archdiocese has at all times responded compassionately and in good faith and has settled all the

 claims generously.

                f.     In response to the allegations contained in Paragraph 24(f) of the Motion,

 the Archdiocese states that the Agenda speaks for itself and that the Committee’s reinterpretation

 is unnecessary and inaccurate. The Archdiocese acknowledges that the Parishes were incorporated,

 and that the RE Trust, the DLF Trust and the Real Estate Support Services Agreement were

 created, for valid legal purposes while maintaining the Parishes’ separate ownership of Parish

 property.

                g.     In response to the allegations contained in Paragraph 24(g) of the Motion,

 the Archdiocese states that the PowerPoint presentation speaks for itself, and states affirmatively

 that the Parishes were incorporated, and that the RE Trust, the DLF Trust and the Real Estate

 Support Services Agreement were created, for valid legal purposes while maintaining the Parishes’

 separate ownership of Parish property.

                h.     In response to the allegations contained in Paragraph 24(h) of the Motion,

 the Archdiocese states that the Minutes speak for themselves, and states affirmatively that the

 Parishes were incorporated, and that the RE Trust, the DLF Trust and the Real Estate Support

 Services Agreement were created, for valid legal purposes while maintaining the Parishes’ separate



                                                -11-

Case 18-13027-t11      Doc 418      Filed 06/26/20     Entered 06/26/20 19:08:14 Page 11 of 62
 ownership of Parish property.

                i.      In response to the allegations contained in Paragraph 24(i) of the Motion,

 the Archdiocese states that the deposition transcript speaks for itself, and states affirmatively that

 the Parishes were incorporated, and that the RE Trust, the DLF Trust and the Real Estate Support

 Services Agreement were created, for valid legal purposes while maintaining the Parishes’ separate

 ownership of Parish property.

                j.      The Archdiocese denies the allegations contained in Paragraph 24(j) of the

 Motion.

                k.      In response to the allegations contained in Paragraph 24(k) of the Motion,

 the Archdiocese admits that it reviewed information from the Dioceses in the Las Cruces, Tucson,

 St. Paul/Minneapolis and St. Louis while considering separate corporations for the Parishes.

 Declaration of Tony Salgado, Paragraph 8. The Archdiocese states affirmatively that the Parishes

 were incorporated, and that the RE Trust, the DLF Trust and the Real Estate Support Services

 Agreement were created, for valid legal purposes while maintaining the Parishes’ separate

 ownership of Parish property.

                l.      The Archdiocese denies the allegations contained in Paragraph 24(l) of the

 Motion and states affirmatively that the Parishes were involved in planning and discussions at all

 material times, as demonstrated by the Committee’s own Exhibits. The Archdiocese states

 affirmatively that the Parishes were incorporated, and that the RE Trust, the DLF Trust and the

 Real Estate Support Services Agreement were created, for valid legal purposes while maintaining

 the Parishes’ separate ownership of Parish property, all with the input and consent of the Parishes.

        19.     In response to the allegations contained in Paragraph 25 of the Motion, the

 Archdiocese states affirmatively that no transfers of Archdiocese property took place. All property



                                                  -12-

Case 18-13027-t11       Doc 418      Filed 06/26/20      Entered 06/26/20 19:08:14 Page 12 of 62
 held for the benefit of each respective Parish continues to be held for the benefit of each respective

 Parish, whether or not deeded into the RE Trust.

         20.       In response to the allegations contained in Paragraph 26 of the Motion, the

 Archdiocese states that it is without knowledge or information sufficient to form a belief as to what

 the Committee understands, and states affirmatively that title to the real property belonging to each

 Parish is validly held in trust for each respective Parish, and that no recording is required. Further,

 the Certification of Trust recorded in each county makes clear and gives notice to the world of the

 trust relationship between the Archdiocese, as administrator of church property in accordance with

 the Canon Law, and the Parishes as beneficiaries.

         21.       In response to the allegations contained in Paragraph 27 of the Motion, the

 Archdiocese states that the ASF Articles of Incorporation speak for themselves and, further, that

 the relationship between the Archdiocese and the Parishes and the Parishes’ beneficial ownership

 of the Parish property is established under the Canon Law.

         22.       The Archdiocese admits the allegations contained in Paragraph 28 of the Motion.

         23.       In response to the allegations contained in Paragraph 29 of the Motion, the

 Archdiocese states that the complaints speak for themselves, and the Archdiocese reserves all

 rights, claims and defenses under Federal, State, Bankruptcy and other applicable law, whether

 common law, statutory law, legal or equitable, of any kind whatsoever, with regard to any claims

 in this matter.

         24.       In response to the allegations contained in Paragraph 30 of the Motion, the

 Archdiocese states that payroll taxes incurred in the ordinary course in the one week (Nov. 24 –

 Dec. 2) prior to the petition date were owed on the petition date along with prepetition wages and

 were paid in full, pursuant to Court order entered on December 4, 2018 (Doc. No. 28). Therefore,



                                                  -13-

Case 18-13027-t11         Doc 418     Filed 06/26/20     Entered 06/26/20 19:08:14 Page 13 of 62
 the Committee’s allegations about de minimis payroll taxes are misleading and immaterial and

 have no applicability, in part because the Committee’s claim that it can use the IRS’s ten-year

 reach back is unsupported legally. There is no “derivative standing” available to the Committee to

 do anything and, if there were, the IRS’s ten-year look back period is available only to the IRS and

 not otherwise. In re Vaughan Co. (Wagner v. Ultima Homes, Inc.), 498 B.R. 297, 305 (Bankr.

 D.N.M. 2013).

        25.      In response to the allegations contained in paragraph 31 of the Motion, the

 Archdiocese states it has responded to several informal discovery requests, some of which are

 identified in the Brown Declaration (Doc. No. 384).

        26.      In response to the allegations contained in paragraph 32 of the Motion, it is correct

 that the Committee requested, in an email dated March 10, 2020, identification of ten Parishes

 holding the largest purported beneficial interests in the DLF Trust and their account balance, and

 by letter dated February 24, 2020, the identity of the purported interest of each Parish and

 participant in the DLF Trust (not limited to ten) as of the Petition Date. The Archdiocese denies

 that it has not responded to the request. In response to informal discovery in 2019, ASF has

 provided redacted information showing the accounts and balances of the Deposit and Loan Fund,

 as well as a schedule of loans, with percentage rate, monthly payments and balances due.

 Information as to particular Parishes or participants was redacted. For further information, the

 Committee was referred to Rob Charles, attorney for the Deposit and Loan Fund Trust.

        27.      In response to the allegations contained in Paragraph 33 of the Motion, the

 Archdiocese states that several days and many hours of mediation have occurred in-person and by

 telephone with various parties, including the Committee, the insurance carriers, third parties and

 others, both directly and with the assistance of Court-appointed mediators and otherwise denies



                                                 -14-

Case 18-13027-t11       Doc 418      Filed 06/26/20     Entered 06/26/20 19:08:14 Page 14 of 62
 the allegations in the paragraph. The Archdiocese expressly denies the allegation that it has not

 “responded to the Committee’s last offer of compromise.” The Archdiocese asserts the application

 of the mediation privilege and of mediation confidentiality.

              28.     The Archdiocese admits the allegations contained in Paragraph 34 of the Motion,

 and states that the Committee does not have standing to pursue any of the claims identified in the

 Complaints, the letter dated February 24, 2020, the Motion, or elsewhere, and states affirmatively

 that no grounds exist to pursue any such claims, as no transfers of Archdiocese property ever took

 place.

              29.     The Archdiocese denies any allegations in the Motion not expressly admitted

 herein.

       III.         THE ARCHDIOCESE’S RESPONSE TO JURISDICTION AND RELIEF
                    REQUESTED

              The Archdiocese states that jurisdiction and venue are proper in this Court. The

 Archdiocese denies that the Committee is entitled to the relief requested in the Motion, for the

 reasons stated herein.

 IV.          THE COMMITTEE CANNOT BE GRANTED DERIVATIVE STANDING

              A.      There is No Derivative Standing Available to the Committee Under Applicable

 Law. The controlling law does not grant the Committee standing to pursue the causes of action

 described in the Motion. Further, even under the incorrectly decided cases in other circuits that

 permit derivative standing, the Committee’s request fails to satisfy any of the material elements.

 The Court must deny the Committee’s request.

              The causes of action sought to be pursued by the Committee are property of the bankruptcy

 estate. See 11 U.S.C. §541(a). Under the plain language of the Bankruptcy Code, and the

 interpretation of the Bankruptcy Code by the Supreme Court of the United States, only the Debtor

                                                    -15-

Case 18-13027-t11            Doc 418    Filed 06/26/20     Entered 06/26/20 19:08:14 Page 15 of 62
 in Possession has standing to pursue the causes of action. As a threshold issue, the Committee does

 not have standing to pursue the causes of action, and cannot be granted derivative standing by this

 Court or any other Court. As a result, the Motion should be denied without consideration of any

 of the other issues or requests for relief contained in the Motion.

          Under the Bankruptcy Code, only the trustee or, in Chapter 11, the debtor in possession,

 may bring actions to avoid fraudulent transfers. 11 U.S.C. § 548, entitled “Fraudulent transfers and

 obligations,” states:

          (a)(1) The trustee may avoid any transfer (including any transfer to or for the
          benefit of an insider under an employment contract) of an interest of the debtor in
          property, or any obligation (including any obligation to or for the benefit of an
          insider under an employment contract) incurred by the debtor, that was made or
          incurred on or within 2 years before the date of the filing of the petition…

          11 U.S.C. § 548(a). (Emphasis added).

          11 U.S.C. §1107 expressly grants to the Debtor in possession, and only the debtor in

 possession, the rights and powers of a trustee under Chapter 11. 2 Under the plain language of the

 Bankruptcy Code, therefore, only the Debtor-in-Possession in Chapter 11 has standing to bring

 avoidance actions under 11 U.S. Code § 548.

          B.        The Tenth Circuit Rejects Derivative Standing for Creditors.

          In United Phosphorus v. Fox (In re Fox), 305 B.R. 912, 914-916 (10th Cir. BAP 2004),

 the Tenth Circuit Bankruptcy Appellate Panel determined that, based on the clear and

 unambiguous language of 11 U.S.C. § 548 and the Supreme Court’s decision in Hartford

 Underwriters Insurance Co. v. Union Planters Bank, N.A. (In re Hen House Interstate, Inc.), 530



 2
   11 U.S.C. §1107(a) states: “Subject to any limitations on a trustee serving in a case under this chapter, and to such
 limitations or conditions as the court prescribes, a debtor in possession shall have all the rights, other than the right to
 compensation under section 330 of this title, and powers, and shall perform all the functions and duties, except the
 duties specified in sections 1106(a)(2), (3), and (4) of this title, of a trustee serving in a case under this chapter.” The
 exceptions to grant of authority to the debtor in possession are immaterial to the issue before the Court.


                                                            -16-

Case 18-13027-t11            Doc 418         Filed 06/26/20         Entered 06/26/20 19:08:14 Page 16 of 62
 U.S. 1, 120 S.Ct. 1942, 147 L.Ed.2d 1 (2000), creditors and committees cannot bring derivative

 suits to collect assets for the bankruptcy estate when, for whatever reason, the trustee or debtor in

 possession does not bring the action. The Tenth Circuit BAP expressly declined to follow the Third

 Circuit Court of Appeal’s reasoning in Official Comm. of Unsecured Creditors v. Chinery (In re

 Cybergenics Corp.), 330 F.3d 548, 553 (3d Cir. 2003) (en banc), in which the Third Circuit held

 that derivative standing is available to creditors’ committee when debtor-in-possession'’ refusal to

 pursue avoidance action was unreasonable.

        In Fox, the Tenth Circuit BAP faced exactly the same legal issue presented here. In Fox, a

 creditor filed a derivative action to avoid under Code §548 the debtor’s transfer of property to his

 wife after the debtor refused to do so. In re Fox, 305 B.R. at 913-914. In a clear and well-reasoned

 decision, the BAP held that the Bankruptcy Code does not allow creditors to bring derivative suits

 on behalf of the bankruptcy estate. In re Fox, 305 B.R. at 914. Here, the Committee presses this

 Court to adopt the twisted leaps and jumps of logic presented by Cybergenics to get around the

 “explicit, unambiguous, and absolute” language of the statute. In re Fox, 305 B.R. at 914. In

 response, the Archdiocese requests that this Court follow the clear, unambiguous language of the

 Bankruptcy Code along with the mandate of the Supreme Court in Hartford.

        There is no reasonable debate regarding the Committee’s lack of standing. The Committee

 filed its Motion knowing that it was asking this Court to ignore the unanimous Hartford decision

 in which the Supreme Court was “construing virtually identical language of another section of the

 Bankruptcy Code” and holding that “when a statute is plain and unambiguous the courts are to

 apply it according to its own language and not embellish what Congress has said.” In re Fox, 305

 B.R. at 914.

        Rulings of the Tenth Circuit Bankruptcy Appellate Panel are not binding on the Bankruptcy



                                                 -17-

Case 18-13027-t11       Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 17 of 62
 Court. Still, bankruptcy courts will generally treat published Tenth Circuit BAP opinions as

 persuasive authority. See In re Rodriguez, 487 B.R. 275, 288 (Bankr. D.N.M. 2013), citing In re

 Wenzel, 415 B.R. 510, 516–17 (Bankr.D.Kan.2009) (acknowledging that the bankruptcy court

 might not be bound to follow a BAP decision, but that the “Court’s practice is to give appropriate

 deference to published BAP decisions and treat them as persuasive authority, absent a compelling

 reason to depart.”) Here, there is no reason to depart from the well-reasoned authority of the Fox

 decision, particularly since it is founded upon binding and well-reasoned Supreme Court

 precedent.

        C.      Hartford is Controlling Law.

        In Hartford, in a unanimous decision authored by Justice Scalia, the Supreme Court

 reiterated, in construing virtually identical language of another section of the Bankruptcy Code

 [Section 506(c) of the Bankruptcy Code, which says “[t]he trustee may recover ...” 11 U.S.C. §

 506(c)], that when a statute is plain and unambiguous the courts are to apply it according to its

 own language and not embellish what Congress has said. It quotes Sutherland on Statutory

 Construction in saying that “‘[w]here a statute ... names the parties granted [the] right to invoke

 its provisions, ... such parties only may act.’ ” Hartford, 530 U.S. at 6–7, 120 S.Ct. 1947.

        In Hartford, insurance provider Hartford Underwriters provided post-petition workers’

 compensation insurance to the Debtor, Hen House Interstate, Inc. in a Chapter 11 proceeding. The

 Debtor failed to pay the insurance premiums post-petition, resulting in more than $50,000.00 in

 unpaid premiums. The case then converted to Chapter 7, and there were insufficient funds to pay

 the administrative claim for the $50,000.00 in unpaid premiums. Hartford Underwriters filed an

 application to surcharge the secured creditor for the premiums pursuant to 11 U.S.C. §506(c) on

 the basis that the secured creditor benefited from Hartford Underwriters’ provision of insurance.



                                                 -18-

Case 18-13027-t11       Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 18 of 62
        11 U.S.C. §506(c), provides as follows: “The trustee may recover from property securing

 an allowed secured claim the reasonable, necessary costs and expenses of preserving, or disposing

 of, such property to the extent of any benefit to the holder of such claim.”

        Hartford Underwriters argued that, although 11 U.S.C. §506(c) states that “The trustee

 may recover…”, any creditor would be entitled to recover under 11 U.S.C. §506(c) because no

 express prohibition is contained in the statute. The Supreme Court disagreed, stating:

        In answering this question, we begin with the understanding that Congress “says in a statute
        what it means and means in a statute what it says there,” Connecticut Nat. Bank v. Germain,
        503 U.S. 249, 254, 112 S.Ct. 1146, 117 L.Ed.2d 391 (1992). As we have previously noted
        in construing another provision of § 506, when “the statute’s language is plain, ‘the sole
        function of the courts’ ”—at least where the disposition required by the text is not absurd—
        “ ‘is to enforce it according to its terms.’ ” United States v. Ron Pair Enterprises, Inc., 489
        U.S. 235, 241, 109 S.Ct. 1026, 103 L.Ed.2d 290 (1989) (quoting Caminetti v. United States,
        242 U.S. 470, 485, 37 S.Ct. 192, 61 L.Ed. 442 (1917)). Here, the statute appears quite plain
        in specifying who may use § 506(c)—“[t]he trustee.” It is true, however, as petitioner notes,
        that all this actually “says” is that the trustee may seek recovery under the section, not that
        others may not. The question thus becomes whether it is a proper inference that the
        trustee is the only party empowered to invoke the provision. We have little difficulty
        answering yes…

        Because we believe that by far the most natural reading of § 506(c) is that it extends only
        to the trustee, petitioner’s burden of persuading us that the section must be read to allow
        its use by other parties is “‘exceptionally heavy.’”

        Hartford, 530 U.S. at 6–9 120 S.Ct. 1947-1948 (emphasis added).In Hartford, the Supreme

 Court reasoned that by identifying the “trustee” and only the trustee in Code § 506(c), Congress

 intended “exclusivity.”    However, the Supreme Court does not limit its analysis to that Code

 section. Its states, “First, a situation in which a statute authorizes specific action and designates a

 particular party empowered to take it is surely among the least appropriate in which to presume

 nonexclusivity.” Hartford, 120 S.Ct. at 1947. “Second, the fact that the sole party named—the

 trustee—has a unique role in bankruptcy proceedings makes it entirely plausible that Congress

 would provide a power to him and not to others.” Id.



                                                  -19-

Case 18-13027-t11       Doc 418      Filed 06/26/20      Entered 06/26/20 19:08:14 Page 19 of 62
        After Hartford, any analysis which awards derivative standing to a creditors committee is

 simply wrong. Hartford overruled any decision which awards derivative standing to any party

 other than a trustee or debtor-in-possession. Hartford stands for the proposition that “[W]here a

 statute ... names the parties granted [the] right to invoke its provisions, ... such parties only may

 act.” Hartford, 530 U.S. at 6–7, 120 S.Ct. at 1947 (emphasis added).

        It follows that a court violates the clear Supreme Court precedent set in Hartford if it

 awards derivative standing to a creditors committee under 11 U.S.C. §544(a), which provides that

 “[t]he trustee shall have, as of the commencement of the case, and without regard to any

 knowledge of the trustee or of any creditor, the rights and powers…”; or 11 U.S.C. §547(b), which

 states that “the trustee may…avoid any transfer of an interest of the debtor in property…); or 11

 U.S.C. §548(a)(1), which provides that “The trustee may avoid any transfer…”

        D.      The Tenth Circuit Would Likely Continue to Follow Hartford.
        The Tenth Circuit Court of Appeals has cited Hartford for this “plain language” doctrine

 in at least 14 reported cases, although not in the bankruptcy context. “When the statute’s language

 is plain, the sole function of the courts—at least where the disposition required by the text is not

 absurd—is to enforce it according to its terms.” United States v. Anderson, 679 Fed.Appx. 711,

 712 (10th Cir. 2017) (quoting Hartford Co., 530 U.S. at 6); United States v. Collins, 859 F.3d

 1207, 1213 (10th Cir. 2017) (same); In re Wood, 743 F.3d 689, 694 (10th Cir. 2016) (same); United

 States v. Ortiz, 427 F.3d 1278, 1282 (10th Cir. 2005) (same).

        E.      Other Circuit Cases and Lower Court Cases are Either Inapplicable or Not

 Persuasive.

        The Motion identifies other circuits’ decisions which have recognized grants of derivative

 standing under certain circumstances, and cites lower court decisions within the Tenth Circuit

 which suggest that there is no reason to believe that the Tenth Circuit Court of Appeals would

                                                 -20-

Case 18-13027-t11       Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 20 of 62
 diverge from the “unanimous view of other circuits” recognizing an implied right for committees

 to bring derivative suits to collect assets for the bankruptcy estate under certain circumstances. See

 Motion, p. 24. First, there is substantial reason to believe that the Tenth Circuit would continue to

 follow the Supreme Court’s unanimous Hartford decision. Second, “other circuits” are far from

 “unanimous” on this issue. Third, the cases within the Tenth Circuit which are cited for this

 proposition are distinguishable and inapplicable, and finally, such lower court decisions are not

 binding on the Court, are not well-reasoned, and are not persuasive.

        In its Motion, the Committee cites cases from the Second, Third, Fifth, Sixth, Seventh,

 Eighth and Ninth Circuit Courts of Appeal in support of its blanket statement that “[t]he following

 Circuit Court decisions support derivative standing.” Motion, p. 24. These decisions from other

 circuits either fail to address the Supreme Court’s unanimous Hartford decision, or are

 inapplicable or distinguishable for other reasons (or just plain wrong).

        Second Circuit. Despite the UCC’s citation to the Second Circuit’s decision in Smart World

 Techs., LLC v. Juno Online Servs. Inc. (In re Smart World Techs., LLC), 423 F.3d 166 (2d Cir.

 2005), the case offers no support to the UCC’s position in this case. In Smart World, a buyer of

 the debtor’s assets negotiated a settlement with the debtor’s main creditor, which the debtor

 opposed. Id. at 171. The buyer and creditors moved for derivative standing to approve the

 settlement pursuant to Rule 9019 without debtor’s participation and over its objection. Id. at 172.

 The Second Circuit denied derivative standing, reversing the bankruptcy court and district court.

 Id. at 173-174. In dicta, the court mused that there might be “certain limited circumstances” where

 parties other than the debtor-in-possession” may have standing to pursue a Rule 9019 motion. Id.

 Contrary to the express language of Rule 9019 (“On motion by the trustee . . . .”) and the directive

 of Hartford, the court based its dicta on an “implied qualified right to bring suit on behalf of the



                                                  -21-

Case 18-13027-t11       Doc 418      Filed 06/26/20      Entered 06/26/20 19:08:14 Page 21 of 62
 estate.” Id. at 176. 3 This is precisely what the Supreme Court rejected in Hartford. Smart World

 says nothing material about derivative standing to bring avoidance actions, and is inapplicable to

 this matter.

          More recently in the Second Circuit, the court has recognized Hartford’s clear language

 doctrine: “When a statute’s language is clear, our only role is to enforce that language ‘according

 to its terms.’” Arciniaga v. General Motors Corp., 460 F.3d 231, 326 (2nd Cir. 2006) (quoting

 Hartford 530 U.S. at 6 (2000)) (responding to one of the party’s arguments that legislative history

 could circumvent the plain language of a statute).

          Third Circuit. Cybergenics appears to be the touchstone for those, like the UCC, who want

 courts to rewrite the Code to suit their own needs. Official Comm. of Unsecured Creditors v.

 Chinery (In re Cybergenics Corp.), 330 F. 3d 548 (3d Cir. 2003). In Cybergenics, the creditors’

 committee moved for derivative standing to bring an action to avoid alleged fraudulent transfers

 in connection with a sale of the debtor’s assets. Id. at 554. The bankruptcy court permitted

 derivative standing. Id. The district court reversed, relying on Hartford. The Third Circuit, in a

 five to four decision, and in an egregious example of judicial activism, ignored the absolute, clear,

 and unambiguous language of the Code and the mandate of Hartford and cobbled together parts

 of Code §§ 503, 1103, and 1109 to fabricate Congressional approval of derivative avoidance

 actions by creditors’ committees. Id.

          The majority opinion in Cybergenics is unpersuasive and highly criticized. (See

 Cybergenics, (Fuentes, J., joined by Sloviter, C.J., Alito, J., and Smith, J. dissenting); and, Keith

 Sharfman, Derivative Suits in Bankruptcy, 10 STAN. J.L. BUS. & FIN. 1 (2004); In re Fox, 305 B.R.


 3
   Despite this dicta, the Smart World court rejected the argument that Code § 1109(b) could be construed liberally
 based on the Supreme Court’s decision in Hartford. Id. at 181. The court explained “we read Hartford Underwriters
 to stand for the proposition that § 1109(b) does not entitle parties in interest . . . to usurp the debtor-in-possession’s
 role as legal representative of the estate.” Id. at 182.

                                                           -22-

Case 18-13027-t11            Doc 418        Filed 06/26/20         Entered 06/26/20 19:08:14 Page 22 of 62
 912 (10th Cir. BAP 2004). First, to get around Hartford’s established precedent and the clear

 unambiguous language of the Bankruptcy Code, the court relies on Hartford’s footnote declining

 specifically to address the issue of derivative standing. In re Cybergenics Corp., 330 F. 3d 548,

 558. Second, instead of addressing whether a creditors’ committee has the right to derivative

 standing under Section 544, the majority frames the central issue as an exploration of “bankruptcy

 courts equitable power to craft a remedy when the Code’s envisioned scheme breaks down.” Id. at

 559. Ironically, the majority acknowledges that (1) “Congress says in a statute what it means, and

 means in a statute what is says[,]” (2) “[w]hen ‘the statutes language is plain, the sole function of

 the courts – at least where the disposition required by the text is not absurd – is to enforce it

 according to its terms[,]’” and (3) “[u]ndoubtedly, there is a natural presumption that identical

 words used in different parts of the same act are intended to have the same meaning.” Id.

          Despite the clear and unambiguous language of Code § 544 4 and the Supreme Court’s

 previous interpretation of the phrase “a trustee may,” the majority reaches the conclusion that

 Congress implicitly intended to give creditors’ committees derivative standing. Id. at 553. This

 implication overrides the clear language of the Code and the Supreme Court’s rejection in Hartford

 of courts rewriting statutes based on “pre-Code practice,” Id. at 586, 5 and perceived “public policy

 interests.” Id. at 573. 6

          The dissent in Cybergenics is well-reasoned and persuasive. In the dissent, among other

 convincing arguments, Judge Fuentes raises the point that bankruptcy courts are required to look



 4
   “The trustee . . . may avoid any transfer of property of the debtor . . . that is voidable.” 11 U.S.C. §544(a).
 5
   In Hartford, the Supreme Court expressly rejected arguments based on pre-Code practice. “Pre–Code practice cannot
 transform § 506(c)'s reference to “the trustee” to “the trustee and other parties in interest.” 120 S.Ct. at 1950.
  6
    The Supreme Court rejected judicial rewriting of the Code based on a court’s view of public policy. “In any event,
 we do not sit to assess the relative merits of different approaches to various bankruptcy problems. It suffices that the
 natural reading of the text produces the result we announce. Achieving a better policy outcome—if what petitioner
 urges is that—is a task for Congress, not the courts.” Hartford, 120 S.Ct. at 1951. This is another way that Cybergenics
 is wrongly decided.

                                                          -23-

Case 18-13027-t11            Doc 418       Filed 06/26/20         Entered 06/26/20 19:08:14 Page 23 of 62
 to state law for substantive law concerning derivative actions, stating:

        “[F]ollowing the Supreme Court's decision in Erie R.R. Co. v. Tompkins, 304 U.S.
        64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938), this Court was the first to hold that, for
        purposes of derivative actions, state substantive law squarely controlled the
        definition of an eligible plaintiff. …for purposes of shareholder derivative actions,
        federal courts were no longer permitted to broaden the concept of a “shareholder”
        on the grounds of equity or otherwise.”

        Id. at 586 (internal citation omitted) (emphasis added).
        Under New Mexico law, creditors do not have standing to bring derivative actions on

 behalf of corporations; only shareholders have such standing. “For a shareholder to bring an action

 ‘in the right of a domestic or foreign corporation’ he or she must be, ‘a shareholder of record or

 the beneficial owner of shares held by a nominee or the holder of voting trust certificates at the

 time of the transaction of which he complains...’ NMSA 1978, Section 53–11–47(A)

 (Repl.Pamp.1993).” White v. Banes Co., 116 N.M. 611, 866 P.2d 339 (1993).

        “It is a fundamental tenet of corporation law that creditors, unlike shareholders, may not

 bring derivative suits on a firm’s behalf—even if the firm is, or is nearly, insolvent.” Keith

 Sharfman, Derivative Suits in Bankruptcy, 10 STAN. J.L. BUS. & FIN. 1 (2004). In footnotes 1

 through 7 of the Sharfman article and the accompanying text, Mr. Sharfman argues persuasively

 that state law simply does not authorize creditors to bring derivative suits, and that bankruptcy

 courts should be bound by state law, although many bankruptcy courts disregard this analysis.

        Creditors’ entitlements in bankruptcy arise in the first instance from the underlying

 substantive state law creating the debtor’s obligation, subject to any qualifying or contrary

 provisions of the Bankruptcy Code. See Butner v. United States, 440 U.S. 48, 55, 99 S.Ct. 914, 59

 L.Ed.2d 136 (1979) (“Uniform treatment of property interests by both state and federal courts

 within a State serves to reduce uncertainty, to discourage forum shopping, and to prevent a party

 from receiving a windfall merely by reason of the happenstance of bankruptcy”); Vanston



                                                 -24-

Case 18-13027-t11       Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 24 of 62
 Bondholders Protective Comm. v. Green, 329 U.S. 156, 161–162, 67 S.Ct. 237, 91 L.Ed. 162

 (1946) (recognizing that creditors’ rights must be determined under state law). The “basic federal

 rule” in bankruptcy is that state law governs the substance of claims, Butner, supra, at 57, 99 S.Ct.

 914. Congress has “generally left the determination of property rights in the assets of a bankrupt's

 estate to state law.” 440 U.S., at 54, 99 S.Ct. 914 (footnote omitted). New Mexico state law does

 not authorize creditors to bring derivative suits, and therefore the relief requested by the Committee

 cannot be granted.

        Finally, the majority in Cybergenics based much of its analysis on the Court’s powers under

 Section 105 of the Bankruptcy Code. See, e.g., Cybergenics at 572. The Supreme Court’s

 subsequent decision in Law v. Siegel, 134 S.Ct. 1188, 1194 (2014) eviscerates that argument.

 Section 105(a) “does not allow the bankruptcy court to override explicit mandates of other sections

 of the Bankruptcy Code.” Sections 544, 547 and 548 limit avoidance actions to the Trustee, and

 under Law v. Siegel, Section 105(a) cannot be used to expand this “explicit mandate.” The Court

 should follow Fox and Hartford, disregard the flawed analysis by the majority in Cybergenics, and

 deny the Motion.

        Fourth Circuit. The Fourth Circuit has declined to authorize derivative standing. In

 Baltimore Emergency Services II, Corp. v. PAPPG (In re Baltimore Emergency Services II, Corp.),

 432 F.3d 557, 558 (4th Cir. 2005), the Fourth Circuit Court of Appeals reversed the bankruptcy

 and district courts and denied the creditors’ request for derivative standing to pursue a preliminary

 injunction against a former insider at the debtor’s corporations. Id. The court declined to decide if

 the Bankruptcy Code permitted derivative standing, in part because neither party addressed the

 question, but did discuss policy considerations regarding derivative standing. Id. at 560-61. The

 court explained that as “we have recognized in an analogous Chapter 7 context, ‘[c]ourts



                                                  -25-

Case 18-13027-t11       Doc 418      Filed 06/26/20      Entered 06/26/20 19:08:14 Page 25 of 62
 consistently have noted a public policy interest in reducing the number of ancillary suits that can

 be brought in the bankruptcy context so as to advance the swift and efficient administration of the

 bankruptcy’s estate. This goal is achieved primarily by narrowly defining who has standing in a

 bankruptcy proceeding.’” Id. (emphasis added).

        Fifth Circuit. The Committee cites Louisiana World Exposition v. Federal Ins. Co., 858

 F.2d 233, (5th Cir. 1988), but it does not support the UCC’s argument. It is a pre-Hartford case

 that did not involve avoidance actions at all, did not interpret any part of the Bankruptcy Code or

 any statute, and in which the “plain language” doctrine was not addressed. It offers nothing to this

 analysis.

        In Louisiana World Exposition, the creditors’ committee sought derivative standing to

 pursue an action against LWE’s “officers and directors for gross negligence, mismanagement and

 breach of fiduciary duty.” 858 F.2d at 235-236. The bankruptcy court allowed the action, but the

 district court dismissed the suit. Id. at 256. The issue before the Fifth Circuit arose under Louisiana

 state law: “[W]hether the Committee – suing on behalf and in the name of LWE – can maintain an

 action against the appellees, absent allegations of fraud, for gross negligence, mismanagement and

 breach of fiduciary duty.” Id. at 236. The court held the committee could pursue the action on

 behalf of LWE. Id. at 254.

        The court’s ruling was based primarily on a cause of action arising under Louisiana state

 law and not under the Bankruptcy Code. The court did not analyze or discuss Code § 544 or any

 avoidance action. Unlike Louisiana, New Mexico does not grant such a cause of action to creditors.

        Furthermore, Louisiana World Exposition contains only one reference to derivative

 standing for avoidance actions – a parenthetical following a citation to In re MortgageAmerica,

 831 F.2d 97,98 (5th Cir. 1985). Id. at 247, in which the court states: “[C]reditors’ committee, may,



                                                  -26-

Case 18-13027-t11       Doc 418      Filed 06/26/20      Entered 06/26/20 19:08:14 Page 26 of 62
 in some circumstances, have the right to initiate an avoidance action.” Id. The reference includes

 no analysis whatsoever and no connection to any of the issues before this Court. Louisiana World

 Exposition should be disregarded.

        Sixth Circuit. The Committee cites Canadian Pac. Forest Prods. Ltd. v. J.D. Irving, Ltd.

 (In re Gibson Group, Inc.), 66 F.3d 1436 (6th Cir.1995), which is another pre-Hartford case and

 should be disregarded on that basis alone. In Gibson Group, the circuit court approved of a single

 creditor’s preference and fraudulent transfer avoidance action. With minimal analysis, the court

 held that the “statutory language does not prohibit creditor standing, and that such standing furthers

 Congress's purpose in balancing the interests between the debtor and its creditors . . . where the

 debtor-in-possession abuses its discretion” by not bringing the action. 66 F.3d at 1441. The Court

 noted that 11 U.S.C. §§547 and 548, respectively, provide that “the trustee may avoid” preferential

 transfers and fraudulent transfers, and stated “[a] debtor in possession has all the powers of a

 trustee. 11 U.S.C. § 1107(a).” Id. at 1440-1441. The Sixth Circuit essentially ignored the plain

 language of the statute, something that Hartford forbids.

        Seventh Circuit. Fogel v. Zell, 221 F.3d 955, 965 (7th Cir. 2000) is not applicable to the

 present case. It did not involve a request by a committee or other third party for derivative standing

 and it did not involve avoidance actions. The Seventh Circuit reversed the lower court’s approval

 of a Chapter 7 Trustee’s settlement of claims, which included an injunction against certain non-

 debtor entities. In dicta, while analyzing certain “property of the estate” issues, the Court in Fogel

 v. Zell stated: “If a trustee unjustifiably refuses a demand to bring an action to enforce a colorable

 claim of a creditor, the creditor may obtain the permission of the bankruptcy court to bring the

 action in place of, and in the name of, the trustee.” Fogel at 965. Fogel was decided shortly after

 Hartford, and contains no analysis of the Hartford reasoning.



                                                  -27-

Case 18-13027-t11       Doc 418      Filed 06/26/20      Entered 06/26/20 19:08:14 Page 27 of 62
        Fogel fails to mention another Seventh Circuit case, In re Xonics Photochemical, Inc., 841

 F.2d. 198 (7th Cir. 1988), in which the Court stated:

         The right to invoke these provisions [11 U.S.C. §§544(b) or 548(a)] belongs not
         to a particular unsecured creditor such as such Mitsui but to the trustee (or debtor
         in possession) as the representative of all the unsecured creditors; and in this case
         the debtor in possession has not invoked either provision. It is not as if Mitsui itself
         had been a creditor harmed by the allegedly fraudulent conveyances; they
         preceded the payments in issue. Mitsui is seeking to stand in the shoes of creditors
         who may have been harmed, but only the trustee or debtor in possession can do
         that.

         Id. at 202 (emphasis added).

        Eighth Circuit. In re Racing Servs, Inc., 540 F.3d 892, 898 (8th Cir.2008) is a Chapter 7 case in

 which the circuit court upheld an unsecured creditor’s derivative standing to bring avoidance

 actions against state tax authorities after the trustee declined to do so. The Eighth Circuit held that

 “derivative standing is available to a creditor to pursue avoidance actions when it shows that a

 Chapter 7 trustee (or debtor-in-possession in the case of Chapter 11) is “unable or unwilling” to

 do so.” Id., 540 F.3d at 898. The trustee did not oppose the creditor pursuing the avoidance action.

 The Eighth Circuit includes a cursory analysis of Hartford. However, its reasoning is limited to

 adopting the Third Circuit’s ruling in Cybergenics, stating that Hartford “did not answer the

 question” with regard to derivative standing for parties other than the Trustee, therefore courts are

 free to recognize such derivative standing. 540 F.3d at 898, footnote 7.

        Ninth Circuit. The Ninth Circuit’s decision in Avalanche Mar., Ltd. v. Parekh (In re

 Parmetex, Inc.), 199 F.3d 1029, 1031 (9th Cir.1999) is pre-Hartford and should be disregarded on

 that basis alone. The holding in Parmetex is limited: “[U]nder these particular circumstances—

 where the trustee stipulated that the Creditors could sue on his behalf and the bankruptcy court

 approved that stipulation—the Creditors had standing to bring the suit.” As in Racing Servs, Inc.,

 Parmetex is a Chapter 7 case and, again, the trustee consented to the action.

                                                  -28-

Case 18-13027-t11       Doc 418      Filed 06/26/20      Entered 06/26/20 19:08:14 Page 28 of 62
           First Circuit and Eleventh Circuit. Neither the First Circuit nor the Eleventh Circuit have

 ruled on the derivative standing issue. Many lower courts in both circuits have ruled on the issue,

 with mixed results, some acknowledging the Hartford ruling and some adopting the Cybergenics

 ruling.

           F. The UCC’s Lower Court Cases from the 10th Circuit are distinguishable and
              inapplicable.

 Springs East Land Co., LLC v. Goss (In re Ellicott Springs Resources, LLC), 485 B.R. 626 (Bankr.

 D. Colo. 2013) is completely inapplicable to this case, as no creditor or committee sought

 derivative standing to pursue avoidance actions based on a refusal by a Trustee to pursue such

 actions. The Ellicott Springs Resources case was a chapter 7 case (not a Chapter 11) in which the

 Chapter 7 Trustee (not a debtor in possession), in exchange for an agreement by the Springs Land

 Company to abandon its $2.3 million claim against the estate and to pay the estate $50,000.00 if

 certain assets were preserved by its actions, voluntarily (not forcibly) assigned to Springs Land

 Company the right to seek injunctive relief in an effort to protect dissipation of an estate asset and

 diminution of the value of that asset by non-debtor, non-creditor, third-parties. Id., 485 B.R. at

 631-634. The Court recognized that other courts had approved “derivative standing under certain

 circumstances. Id., 485 B.R. at 636-639. The Court did not specifically address Hartford’s ruling

 on the virtually identical language of Section 506(c). Here, the Debtor has not and will not stipulate

 to such standing, and Ellicott Springs Resources does not apply.

           Rindlesbach v. Jones, 532 B.R. 850 (D. Utah 2015) is not applicable to the present case. It

 is a Chapter 7 case in which the trustee voluntarily agreed, over the debtor’s objection, to transfer

 certain state court fraudulent transfer actions to creditors as part of a bankruptcy settlement.

 Rindlesbach does not mention any bankruptcy avoidance power or statute, and does not analyze

 the Code language granting to the Trustee the exclusive right to pursue fraudulent transfer actions.

                                                  -29-

Case 18-13027-t11         Doc 418     Filed 06/26/20     Entered 06/26/20 19:08:14 Page 29 of 62
 The court mentions Hartford, but does not address Hartford’s “plain meaning” rule, nor does it

 even mention Fox. In dicta, the court quotes Overland Pointe’s false statement about the

 “unanimous view” of the circuits to allow committees to bring avoidance actions. 532 B.R. at 858.

 Lacking any analysis whatsoever, Rindlesbach is of no value here.

        In Village of Overland Pointe, LLC v. Terra Bentley II, LLC (In re Bentley II, LLC),

 2011 WL 808190 (Bankr. D. Kan. Mar. 2, 2011), the court granted the debtor’s objection to what

 the court characterized as a creditor’s motion to be granted “derivative standing” to pursue a state

 court avoidance action on behalf of the bankruptcy estate. Id. at *1. The creditor sought to pursue

 an action to avoid an alleged fraudulent granting of a mortgage pursuant to the Kansas Uniform

 Fraudulent Transfer Act. Id. The Court recognized the possibility for creditors to bring avoidance

 actions and stated that it “sees no reason to believe the Tenth Circuit would disagree with the

 unanimous view of the Circuits that have decided the question.” Id. at *4. The court reviewed

 Racing Services, 540 F.3d 892 (8th Cir.2008) and Gibson Group, 6 F.3d 1436 (6th Cir.1995) but

 does not mention any of the bankruptcy avoidance powers. Further, it does not consider the

 language of Code § 548 granting the exclusive right to pursue fraudulent transfers under the

 Bankruptcy Code to the Trustee and it ignores Fox (2004) and Hartford (2000), the two

 precedential cases. It is simply inapplicable to the present case and does not support the

 Committee’s request for derivative standing.

        Neither the express language of the Bankruptcy Code, nor New Mexico state law, nor the

 binding precedent of the United States Supreme Court grant the UCC standing to pursue the causes

 of action contemplated in the Motion. The cases cited by the UCC in support of its argument to

 the contrary are non-binding, badly reasoned, or completely inapplicable. The Motion should

 therefore be denied.



                                                 -30-

Case 18-13027-t11       Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 30 of 62
    V.        THE ESTATE HAS NO “TRANSFER CLAIMS” AGAINST THE
              PARISHES OR THE TRUSTS

           A. The Committee’s Claims are Time-Barred.

           The IRS 10-year reachback is not available to anyone other than the IRS. The Committee

 argues that the claims it wishes to pursue are timely despite the “transfers” having allegedly

 occurred more than four years ago. Motion, Section IV.A.1 and 2, pp. 18-25. The Committee

 argues that it should be permitted to file avoidance actions because the “transfers” occurred within

 ten years and that the Committee should be allowed to use the government’s ten-year reach back

 period.

           First, there were no transfers, fraudulent or otherwise, from the Archdiocese to the Parishes

 or to the RE Trust or to the DLF Trust, at any time. The Archdiocese cannot transfer a beneficial

 interest in property to someone who already owns it. Second, if there were transfers, which there

 were not, they were not made within any lawfully recognized reach-back period. Under 11 U.S.C.

 § 548, only transfers made within 2 years before the date of the filing of the petition are avoidable.

 The Committee mentions also the four-year reach back period under the Uniform Voidable

 Transfers Act, N.M. Stat. §56-10-23. However, since neither of those legitimate reach back periods

 (available exclusively to a trustee or debtor in possession) serve the Committee’s needs, the

 Committee wishes to stand in the shoes of the IRS and use its 6-year or 10-year reach back periods,

 which are clearly reserved for the IRS and the IRS alone.

           There were no avoidable transfers. But if there were, the extended reachback period

 available to the IRS is not available to a bankruptcy trustee or debtor in possession, or to a

 creditors’ committee if it were granted the permission the Committee seeks. For this reason alone,

 the Committee’s Motion is futile and must be denied. The New Mexico bankruptcy court has ruled

 against permitting parties other than the IRS to use provisions of the Internal Revenue Code to

                                                   -31-

Case 18-13027-t11         Doc 418      Filed 06/26/20     Entered 06/26/20 19:08:14 Page 31 of 62
 extend the “reachback period” to ten years under 26 U.S.C. §6502. In Wagner v. Ultima Homes,

 Inc. (In re Vaughan Co. Realtors), 498 B.R. 297 (Bankr. D. N.M. 2013), the bankruptcy court

 denied the Chapter 11 trustee’s motion to amend an adversary complaint to attempt to recover

 certain transfers. Id. at 307. The alleged transfers occurred more than four years prior to the petition

 date, and the court found that avoidance of the transfers was barred, rendering the proposed

 amendment futile. Id.

         The court rejected the trustee’s argument that she was immune from the four-year statute

 of limitations that ordinarily applies to state law fraudulent transfer claims because Section 544(b)

 permits her to use the ten-year look back period available to the IRS, reasoning that although the

 trustee may stand in the shoes of any unsecured creditor to set aside transfers to third parties,

 Congress did not intend to vest the sovereign powers of the United States “in a bankruptcy trustee

 and thereby immunize her from the strictures of state law in pursuit of her private interests.” Id. at

 304, 307. The court stated that not even the sovereign is immune from state statutes of limitation

 when an action, although brought in the name of the United States, involves no public rights or

 interests, and even the IRS could only use the ten-year look back period in order to perform a

 government function. Id. at 305. Finally, the Court reasoned that, as the IRS holds an unsecured

 claim in a substantial portion of bankruptcy cases, allowing trustees or debtors-in-possession to

 use the IRS ten-year look back period would “eviscerate” the Uniform Fraudulent Transfer Act’s

 four year look back period in most bankruptcy cases. Id. at 305. The Committee argues that

 Vaughan “has never been followed and has been widely criticized” (Motion, p. 32). However, the

 Committee cannot and does not dispute Judge Jacobvitz’s reasoning and cites no controlling Tenth

 Circuit authority to the contrary. In any event, the Committee has no standing to pursue avoidance

 actions, and therefore timeliness of such actions is irrelevant.



                                                   -32-

Case 18-13027-t11        Doc 418     Filed 06/26/20       Entered 06/26/20 19:08:14 Page 32 of 62
 B.       The Alleged Fraudulent Transfer Claims of the Estate are not Colorable and Debtor’s
          Refusal to Pursue or Consent is not Justified

          1. Standard for Determining if Claims are Colorable.

          The Committee has no standing to pursue avoidance actions, and no avoidable transfers

 took place. Therefore, any analysis of the “standard for determining if claims are colorable” in

 the derivative standing context is irrelevant and immaterial.

          2. The Archdiocese Did Not Transfer Archdiocese Property to the RE Trust or to the DLF
             Trust.
          Parish property is and always has belonged to the Parishes, regardless of how it was titled.

 Property held in trust for the Parishes by the Archdiocese is not “presumed to be property of the

 estate.” See Declarations of Tony Salgado and Fr. Joseph Fox, and Exhibits thereto. The New

 Mexico Unincorporated Associations Act clearly does not apply to religious or charitable

 organizations. Prior to incorporation, the Parishes were entitled to take and hold property under

 Canon law, or as beneficiaries of a resulting trust. The Parishes are protected from the Committee’s

 suggested course of action by the First Amendment to the United States Constitution.

          3. Civil Courts are Required to Respect the Parishes’ Property Rights; Failure to do so
             Would Violate the First Amendment.

          In the Motion, the UCC argues that because certain civil courts have held that under state

 law, individual Parishes are not separate legal entities capable of being sued by third parties, 7 the

 Parishes could not have owned or held a beneficial interest in their own real and personal property.

 Motion, p. 28. This argument is without merit.




 7
  See, e.g. F.E.L. Publications, Ltd. v. Catholic Bishop of Chicago, 754 F.2d 216, 221 (7th Cir. 1985) (holding that a
 plaintiff must sue the archdiocese because the Parishes had no individual capacity to sue or be sued)



                                                         -33-

Case 18-13027-t11           Doc 418       Filed 06/26/20         Entered 06/26/20 19:08:14 Page 33 of 62
        Under Canon Law, the Parishes have always been distinct juridic persons. Declaration of

 Fr. Fox, ¶ 17. Each Parish has always held a beneficial interest in its own real and personal

 property, including all of the real property in the Real Estate Trust and all funds in the Deposit and

 Loan Fund. Id, ¶¶ 20-25. Under the religious autonomy doctrine, these beneficial interests cannot

 be disturbed or disregarded by civil courts. The claims that the UCC proposes to bring against the

 Parishes, the Real Estate Trust, and the Deposit and Loan Fund require the Bankruptcy Court to

 interfere with and disregard completely Canon Law and the Debtor’s internal structure and

 governance in violation of the First Amendment to the United States Constitution, which protects

 the rights of religious organizations to adhere to their own ecclesiastical governments.

    a. The First Amendment and religious autonomy doctrine protect internal religious
       structures from judicial interference.
        The First Amendment, which provides in pertinent part, “Congress shall make no law

 respecting an establishment of religion, or prohibiting the free exercise thereof[,]” is premised on

 the notion that “both religion and government can best work to achieve their lofty aims if each is

 left free from the other within its respective sphere[.]” U.S. Const. Amend. I; Aguilar v. Felton,

 473 U.S. 402, 410 (1985) (quoting McCollum v. Bd. of Educ., 333 U.S. 203, 212 (1948)). Over the

 span of 150 years, the Supreme Court has consistently applied the doctrine of religious autonomy

 to disputes involving church property. The religious autonomy doctrine, sometimes referred to as

 the “church autonomy” or “ecclesiastical abstention” doctrine, originated in Watson v. Jones, 80

 U.S. 679 (1871). In Watson, the Court held “whenever the questions of discipline, or of faith, or

 ecclesiastical rule, custom, or law have been decided by the highest of these church judicatories to

 which the matter has been carried, the legal tribunals must accept such decisions as final, and as

 binding on them, in their application to the case before them.” Id. at 727. The Watson court made




                                                  -34-

Case 18-13027-t11       Doc 418      Filed 06/26/20      Entered 06/26/20 19:08:14 Page 34 of 62
 clear that there can be no such secular adjudication over such “strictly and purely ecclesiastical”

 disputes, explaining:

        [I]t is easy to see that if the civil courts are to inquire into all these matters, the
        whole subject of the doctrinal theology, the usages and customs, the written laws,
        and fundamental organization of every religious denomination may, and must, be
        examined into with minuteness and care, for they would become, in almost every
        case, the criteria by which the validity of the ecclesiastical decree would be
        determined in the civil court. This principle would deprive these bodies of the right
        of construing their own church laws, would open the way to all the evils which we
        have depicted as attendant upon the doctrine of Lord Eldon, and would, in effect,
        transfer to the civil courts where property rights were concerned the decision of all
        ecclesiastical questions.
        Id. at 733-34.
        To avoid those “evils,” and to secure a “full, entire, and practical freedom for all forms of

 religious belief and practice which lies at the foundation of our political principles,”—the Watson

 court established the religious autonomy doctrine. Id. at 728.

        The United States Supreme Court reaffirmed the religious autonomy doctrine articulated

 by Watson in Kedroff v. St. Nicholas Cathedral of Russian Orthodox Church in North America,

 344 U.S. 94 (1952). Kedroff confirmed that the First Amendment grants to “religious

 organizations, an independence from secular control or manipulation, in short, power to decide for

 themselves, free from state interference, matters of church government as well as those of faith

 and doctrine.” Kedroff, 344 U.S. at 116. The underlying dispute in Kedroff concerned the contested

 right to the use and occupancy of a church in New York City after the head of the American

 churches, religiously affiliated with the Russian Orthodox Church, sought to take possession of

 the church, which was occupied by appointees of the Supreme Church of the Russian Orthodox

 Church in Moscow. Id. at 95-96. The Court of Appeals of New York determined that under New

 York state law regarding the incorporation of religious organizations, the prelate appointed by the

 Moscow ecclesiastical authorities was not entitled to occupancy of the church and directed entry


                                                 -35-

Case 18-13027-t11        Doc 418    Filed 06/26/20      Entered 06/26/20 19:08:14 Page 35 of 62
 of a judgment that the American entities be re-vested with the possession and administration of

 the Cathedral. Id. at 97.

        The United States Supreme Court reversed, holding that to the extent New York law

 purported “by its terms to transfer the control of the New York churches of the Russian Orthodox

 religion from the central governing hierarchy of the Russian Orthodox Church, the Patriarch of

 Moscow and the Holy Synod, to the governing authorities of the Russian Church in America,” that

 law violated the First Amendment by “directly prohibit[ing] the free exercise of an ecclesiastical

 right, the Church’s choice of its hierarchy.” Id. at 107, 119. The Kedroff Court explained that

 neither legislators nor civil courts may displace one church administrator with another, pass the

 control of matters strictly ecclesiastical from one church authority to another, or otherwise intrude

 for the benefit of one segment of a church “the power of the state into the forbidden area of

 religious freedom contrary to the principles of the First Amendment.” Id. at 119.

        On remand, the New York courts continued to try to circumvent the church’s authority—

 this time through judicial means—and the Supreme Court had to intervene once more. Kreshik v.

 St. Nicholas Cathedral, 363 U.S. 190, 190-91 (1960) (per curiam). The Court found it “not of

 moment that the State has here acted solely through its judicial branch, for whether legislative or

 judicial, it is still the application of state power which we are asked to scrutinize.’” Id. at 191

 (quoting NAACP v. Patterson, 357 U.S. 449, 463 (1958)). Kreshik thus leaves no doubt that no

 state authority—whether judicial, legislative, or otherwise—has the power to impair matters of

 ecclesiastical government.

        The Supreme Court reinforced the principles set forth in Kedroff and Kreshik in U.S. v.

 Mary Elizabeth Blue Hull Memorial Presbyterian Church, 393 U.S. 440 (1969). Presbyterian

 Church involved a dispute over church property which arose when two local churches withdrew



                                                 -36-

Case 18-13027-t11       Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 36 of 62
 from a hierarchical general church organization. Id. at 441. Under the applicable state law, the

 right to the property previously used by the local churches was determined by a civil court jury

 decision as to whether the general church abandoned or departed from the tenets of faith and

 practice it held at the time the local churches affiliated with it. Id. After the question was submitted

 to the jury and the verdict affirmed through the Georgia state courts, the Supreme Court

 unanimously reversed.

        The Supreme Court held that while civil courts may have a legitimate interest in resolving

 property disputes, “[s]pecial problems arise…when these disputes implicate controversies over

 church doctrine and practice.” Id. at 445. The Presbyterian Church Court explained that when

 such disputes implicate church doctrine and practice, “it was wholly inconsistent with the

 American concept of the relationship between church and state to permit civil courts to determine

 ecclesiastical questions.” Id. at 445-46. The Court further held that Watson “leaves the civil courts

 no role in determining ecclesiastical questions in the process of resolving property disputes.” Id.

 at 447, citing Watson v. Jones, 80 U.S. 679 (1871). As the Court explained, “First Amendment

 values are plainly jeopardized when church property litigation is made to turn on the resolution by

 civil courts of controversies over religious doctrine and practice” and “[i]f civil courts undertake

 to resolve such controversies in order to adjudicate the property dispute, the hazards are ever

 present of inhibiting the free development of religious doctrine and of implicating secular interests

 in matters of purely ecclesiastical concern.” Id. at 449.

        The Tenth Circuit has recognized that the religious autonomy doctrine applies to claims

 of third parties unaffiliated with the religious organization when those claims threaten the religious

 autonomy of the religious organization. In Bryce v. Episcopal Church in the Diocese of Colorado,

 289 F.3d 648, 653 (10th Cir. 2002), a former youth minister (Bryce) at St. Aiden’s Episcopal



                                                  -37-

Case 18-13027-t11        Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 37 of 62
 Church and her partner (Smith) brought sexual harassment and civil rights claims against St.

 Aiden’s. Smith argued her individual claims were not subject to the religious autonomy doctrine

 because she did not have a prior affiliation with the church. Id. at 658. The court held the religious

 autonomy doctrine applied to Smith’s claims, stating that “[t]he applicability of the doctrine does

 not focus upon the relationship between the church and [the claimant].” Id. at 658. Instead, the

 religious autonomy doctrine focuses on “the right of the church to engage freely” in conduct

 protected by the First Amendment. Id. at 658-9.

        As 150 years of the Supreme Court’s jurisprudence confirms, deference to religious

 authorities on matters of organization and doctrine is essential both to prevent Establishment

 Clause concerns with excessive entanglement and to promote the free exercise of religion. “If civil

 courts undertake to resolve such controversies . . ., the hazards are ever present of inhibiting the

 free development of religious doctrine and of implicating secular interests in matters of purely

 ecclesiastical concern.” Presbyterian Church, 393 U.S. at 449.

    b. Canon Law is a Form of Ecclesiastical Government and is Outside the Court’s Jurisdiction.

        (1)     Canon Law Creates and Governs the Legal Relationship Between Juridic Persons.

 The Roman Catholic Church has a unique hierarchical structure established by Canon Law.

 Declaration of Fr. Fox, ¶¶ 5-12; Canon Law is the internal legal system of the Roman Catholic

 Church. Declaration of Fr. Joseph Fox, ¶ 5. It is very old, and has been collected and codified in

 various forms through the centuries. Id. Most recently, it was revised and codified in 1983. Id.

 The 1983 Code of Canon Law is the universal law for the entire western or Latin Church, and is

 currently in force in the United States of America. Id., at ¶ 9. The structure of the Archdiocese

 arises out of Canon Law. Declaration of Archbishop Wester, ¶¶ 13, 17. Imposing upon the Church

 the structure described by the Committee would be incorrect, in contradiction with Canon Law,



                                                  -38-

Case 18-13027-t11       Doc 418      Filed 06/26/20      Entered 06/26/20 19:08:14 Page 38 of 62
 and “a complete distortion of the Roman Catholic Church’ s doctrine, polity, and governance.”

 Declaration of Fr. Joseph Fox, at ¶ 16.

         Under Canon Law, a parish is a separate legal entity from the archdiocese. Id., at ¶ 17. It

 is, under Canon Law, its own public juridic person. Id., at ¶ 17. Each juridic person is its “own

 legal person, existing independently of other persons, endowed with its own rights and duties, and

 owning its own property, apart from the property of other juridic persons.” Id., at ¶ 19. Parish

 property is, almost entirely, the result of the offerings of the faithful to the parish for the use of the

 parish. Declaration of Archbishop Wester, ¶¶ 6-8. Under Canon Law, gifts made for a particular

 purpose must be used only for that purpose. Declaration of Fr. Joseph Fox, at ¶ 20.

         Under Canon Law, property given to the pastor of a parish is presumed to be property given

 to the parish itself; the pastor of a parish, and not the archbishop, is the administrator of parish

 property; the archbishop is neither the owner nor the administrator of parish property; all juridic

 persons are capable of acquiring, retaining, administering and alienating property; and, the

 property of a parish is not the property of the archdiocese nor of the archbishop. Id., at ¶ 21-25.

 Making the goods of one public juridic person (e.g. the parish) available for the debts of another

 (e.g. the archdiocese) is a violation of Canon Law because it destroys the legal autonomy of these

 public juridic persons one from another. Declaration of Fr. Joseph Fox, at ¶ 28; Declaration of

 Archbishop Wester, ¶ 17. When an archbishop takes legal title to parish property in the name of

 the corporation sole, it must be presumed that he is doing so in conformity with the Canon Law.

 For that reason, the archbishop as corporation sole can only hold bare legal title to parish property.

 Under Canon Law, the beneficial interest is with and remains in the public juridic person of the

 parish. Declaration of Fr. Joseph Fox, at ¶ 33.




                                                   -39-

Case 18-13027-t11        Doc 418      Filed 06/26/20      Entered 06/26/20 19:08:14 Page 39 of 62
         When the idea of a Corporation Sole and the Canon Law of the Roman Catholic Church

 are read together, in complimentary and not contradictory fashion, as they must be, it is clear that

 the archbishop as corporation sole is not the owner of parish property, but rather that he holds bare

 legal title to such property in trust for the public juridic persons of the parishes. Declaration of Fr.

 Joseph Fox, at ¶ 35. As a matter of Canon Law, the Archdiocese and the Parishes are not one

 monolithic entity, but each entity has its own legal personhood. If the Court were to take Parish

 property away from the Parishes, as the Committee demands, and give it to the Archdiocese or to

 its creditors not only would it be civil conversion it would interfere with decades, even centuries,

 of Church structure and impose upon the Church a civil construct contrary to Canon Law, in

 violation of the First Amendment.

         (2) Under Canon Law, the property in the Real Estate Trust and the Deposit and Loan Fund
             always belonged to the individual Parishes, not the Archdiocese of Santa Fe.
         Under Canon Law, each Parish has always had its own distinct juridic identity. Declaration

 of Fr. Fox, ¶ 17. The Archdiocese and the Parishes have always acted consistently with Canon

 Law. Declaration of Archbishop Wester, ¶ 5. The Parishes within the Archdiocese have always

 been organized from the Parishioners “upward.” Id., at ¶ 8. Catholic individuals purchased and

 built the Parish properties with their own funds, materials, and labor. Id. The separate property of

 each Parish has always belonged to and been maintained by each Parish. Id., at ¶ 7-8; Declaration

 of Tony Salgado, ¶ 27-29.

         (3) The Parish real properties have always been held separate from each other and from
             the Archdiocese.

         Ownership of the Parish real properties has always been separate from ownership of

 Archdiocese real property. Declaration of Tony Salgado, ¶ 16. Each parcel of real estate for each

 separate Parish was acquired by funds of the Parish, or of the Parishioners, or of funds donated to

 the Parish. Id. Title to the real estate of each separate Parish was held in trust for such Parish by

                                                   -40-

Case 18-13027-t11        Doc 418     Filed 06/26/20       Entered 06/26/20 19:08:14 Page 40 of 62
 the Archdiocese. Id. Parish properties have never been listed as assets of the Archdiocese on the

 Archdiocese’s balance sheet. Id. The Archdiocese has always treated the Parishes’ real properties

 as belonging to the Parishes, subject to the stewardship of the Archdiocese. Id. In 2014, the

 Archdiocese recorded a Certification of Trust in each county in which a Parish held property,

 providing public notice that the trustee or custodian of the properties holding legal title would no

 longer be the Archbishop or Archdiocese, but instead would be the Real Estate Trust. Id., at ¶ 18.

 The Real Estate Trust was formed not to change or create any beneficial interest in any property,

 but rather to reflect under civil law the trust relationships between the Archdiocese and the

 beneficiary Parishes that had always existed under Canon Law. Id., at ¶ 21. There were no

 “transfers of property.” Id. All separate property of the Parishes belonged at all times to the

 Parishes, whether held in trust by the Archdiocese prior to 2013, or held in trust by the Real Estate

 Trust after its establishment in 2013. Id.

        (4) The Parishes have always held their own bank accounts, separate from each other and
            the Archdiocese.

        Each Parish keeps its own separate books and records and has its own separate federal and

 state tax ID number and bank accounts, and has done so since at least 1984. Declaration of Tony

 Salgado, ¶ 30. Prior to 2013, all funds of each individual Parish were maintained in separate bank

 accounts by the Archdiocese in trust for each Parish, and meticulous separate records were kept

 for each Parish. Id., at ¶ 22. In 2013, the Archdiocese established the Deposit and Loan Fund. The

 Deposit and Loan Fund was issued a separate federal tax ID number and new bank accounts were

 set up for the Deposit and Loan Fund. Id., at ¶ 23. The Deposit and Loan fund was listed as an

 asset in the Archdiocese balance sheet but a corresponding liability for each Parish’s deposits was

 also listed, and therefore no Deposit and Loan Fund was ever accounted for as a net asset of the




                                                 -41-

Case 18-13027-t11       Doc 418      Filed 06/26/20     Entered 06/26/20 19:08:14 Page 41 of 62
 Archdiocese. Id., at ¶ 24. The Parishes’ deposits in the Deposit and Loan Fund were never treated

 as property of the Archdiocese or of the Archbishop. Id.

        The claims that the UCC requests authority to bring would require the courts to disregard

 and dismantle the internal church structures, hierarchy, and property ownership, all of which are

 dictated by Canon Law, and all of which have been in place for decades or even centuries. This

 interference with Catholic Canon Law is forbidden by the First Amendment and the religious

 autonomy doctrine, which would apply to all of the claims made by the UCC.

        4. The New Mexico Unincorporated Associations Act clearly does not apply to religious
           or charitable organizations.
        Section 53-10-1 et seq., NMSA 1978 states:
        Whenever two or more persons shall desire to form an association for the
        promotion of their mutual pleasure or recreation of any hunting, fishing,
        camping, golf, country club, or association for a similar purpose, or an
        association not for the individual profit of the members thereof, and without
        incorporating the same as a corporation, or maintaining the title of its property in
        trust for the interest of its several members as they may exist from time to time.
        The [sic] said persons or members desiring to form such an association or club may
        file in the office of the county clerk of the county in which it may maintain its
        headquarters and pursue its objects and purposes, a statement containing the name
        of such association, its objects and purposes, the names and residences of the
        persons forming such association, together with a copy of its articles of association
        and any rules and/or regulations governing the transactions of its objects and
        purposes and prescribing the terms by which its members may maintain or cease
        their membership therein.
        NMSA 1978 § 53-10-1(Emphasis added).
        This statute is clearly inapplicable. The Parishes were not formed “for the promotion of

 their mutual pleasure or recreation of any hunting, fishing, camping, golf, country club, or

 association for a similar purpose, or an association not for the individual profit of the members

 thereof.” To the extent that the Committee argues that, pre-incorporation, the Parishes constituted

 associations “not for the individual profit of the members thereof,” such an argument is

 nonsensical. Prior to their incorporation, the Parishes did not have “members.” The Parishioners

                                                -42-

Case 18-13027-t11      Doc 418      Filed 06/26/20     Entered 06/26/20 19:08:14 Page 42 of 62
 are not “members” of the Parish in any traditional corporate sense. They hold no shares, and have

 no ownership interest. They are not “officers” or “directors.” They simply attend services and

 make donations to their Parish. See Declarations filed contemporaneously herewith. Post-

 incorporation, the “member” of each Parish non-profit corporation became the Archbishop, in his

 capacity as the head of the Archdiocese, which is a corporation sole. It would be impossible for

 the “members” of the Parish to file documents under the Unincorporated Associations Act, because

 the Parish had no members. The Parishioners could have created an Unincorporated Association

 by filing papers as required by the Unincorporated Associations Act, but the resulting entity would

 not be the Parish; it would be a new entity created for some separate purpose.

        A Roman Catholic Parish, by contrast, is a juridic person under Canon law, and is a separate

 legal entity. (See Declaration of Fr. Fox, ¶¶ 17-19.) It cannot be transformed into a statutory

 Unincorporated Association by its Parishioners.

        The Parishes within the Archdiocese have been in existence for years, some of them for

 hundreds of years. Their existence, and the trust relationship among the Parishes and the

 Archdiocese under Canon Law, significantly predate the existence of the New Mexico corporate

 statutes. Indeed, the relationships among the Parishes and the Archdiocese predate New Mexico

 statehood in many cases. It is absurd to suggest that the passage of an inapplicable and clumsily-

 worded Unincorporated Associations Act, ex post facto, can somehow transform the Parishes into

 non-existence as legal entities.

        The Parishes are “religious organizations” which are entirely different and distinct from

 the recreational and social clubs addressed by the Unincorporated Associations Act, Section 53-

 10-1 et seq., NMSA 1978.




                                                -43-

Case 18-13027-t11       Doc 418     Filed 06/26/20     Entered 06/26/20 19:08:14 Page 43 of 62
         See, e.g., NMSA 1978 § 57-22-3 of the New Mexico Charitable Solicitations Act,

 “Definitions:” 8

         G. “religious organization” means a church, organization or group organized for the
         purpose of divine worship or religious teaching or other specific religious activity or any
         other organization that is formed in association with or to primarily encourage, support or
         promote the work, worship, fellowship or teaching of the church, organization or group;…

         The Unincorporated Associations Act is not applicable to religious or charitable

 organizations. The Committee’s attempts to apply the Unincorporated Associations Act and the

 case law interpreting that act to the Archdiocese and the Parishes should be disregarded.

         In support of its attempt to erroneously apply the Unincorporated Associations Act to the

 Parishes, the Committee cites Blue Canyon Well Ass’n v. Jevne, 2018-NMCA-004 (Ct. App. 2017)

 and Flanagan v. Benvie, 58 N.M. 525, 273 P.2d 381 (1954), which involved an unincorporated

 well association and a rifle and pistol club, respectively. These cases did not address religious or

 charitable organizations, and are not applicable in this matter. To the extent that the Court does

 consider these cases, Blue Canyon Well Ass’n v. Jevne, 2018-NMCA-004, at *10 (Ct. App. 2017),

 excepts “other legally viable entit[ies]” from any obligation to file documents under the

 Unincorporated Associations Act. The Parishes are “legally viable entities;” they never “wished

 to form an association for the limited purposes described” in the Unincorporated Associations Act,

 and Blue Canyon Well Ass’n should otherwise be disregarded as irrelevant.

          An unincorporated association which has not complied with statutory requirements under

 Section 53-10-1 et seq., NMSA 1978 can still be the beneficiary of a trust. Here, under basic trust

 law, prior to incorporation, the Parishes were capable of being beneficiaries of a trust. Section



 8
   While the legislature defined religious organizations in the New Mexico Charitable Solicitations Act, it
 simultaneously exempted them from the provisions of the Act. N.M.S.A. § 57-22-4.A. (“Application of Act. A. The
 Charitable Solicitations Act [this article] shall not apply to a religious organization, even if it is a charitable
 organization.”)

                                                        -44-

Case 18-13027-t11          Doc 418       Filed 06/26/20        Entered 06/26/20 19:08:14 Page 44 of 62
 §46A-1-103(C) NMSA defines a beneficiary as “a person that: (1) has a present or future beneficial

 interest in a trust, vested or contingent; or (2) in a capacity other than that of trustee, holds a power

 of appointment over trust party.” “Person” is defined as “an individual, corporation, business trust,

 estate, partnership, limited liability company, association, joint venture, government,

 governmental subdivision, agency or instrumentality, public corporation or any other legal or

 commercial entity.” Section §46A-1-103(J) NMSA. Under Canon law, and under statutory and

 common law, the Parishes constituted, at a minimum, “any other legal or commercial entity.”

         Unincorporated associations can be beneficiaries of a trust. In Leslie v. Midgate Center,

 Inc., 436 P.2d 201 (1967), the Washington Supreme Court stated:

                 …[T]he joint venture was to hold the equitable interest in the real property
                 until the corporation was formed, at which time the equitable interest
                 immediately passed to the corporation. As to the capacity of a joint venture
                 or unincorporated association to be a beneficiary, there was formerly a
                 difference of opinion arising from the common law rule that such an
                 association was not a legal entity and from the operation of the rule against
                 perpetuities. The general rule now, however, seems to be that an
                 unincorporated association has such capacity.

         Leslie v. Midgate Center, Inc., 436 P.2d at 205 (Emphasis added.)

         The Restatement (Second) of Trusts 2d s 119 (1959), comment (a) provides:

                 A statement of the law governing the capacity of an unincorporated
                 association to take or hold the legal title to property is not within the scope
                 of the Restatement of this Subject. Whether or not it has capacity to take or
                 hold the legal title to property, it has capacity to be the beneficiary of a trust.

         (Emphasis added.)

         Similarly, Bogert, The Law of Trusts and Trustees, s 167 (2d ed. 1965), states:

                 However, the modern attitude is generally that the unincorporated
                 association is capable of being a beneficiary of a private trust, either because
                 it is considered a de facto legal entity, or on the theory that the gift is to the
                 association until incorporation and then to the corporation or to a
                 corporation to be formed * * *



                                                    -45-

Case 18-13027-t11        Doc 418      Filed 06/26/20       Entered 06/26/20 19:08:14 Page 45 of 62
        (Emphasis added.)

        When incorporated, the Parishes remained the beneficiaries of the property held in trust.

 See 2 Scott, The Law of Trusts s 119 (2d ed. 1956); 6 Am.Jur.2d Associations and Clubs s 23

 (1963); 54 Am.Jur.Trusts s 137 (1945):

                As to a corporation's capacity to be the beneficiary of a trust, even though
                not in existence when the trust agreement was executed or when the trust
                property was acquired, 2 Scott, supra, s 112.2 states: ‘Just as a trust may be
                created in favor of an unborn child, so also it can be created in favor of a
                corporation not yet organized.’ See also Bogert, supra, s 163; 41
                Wash.L.Rev. 583 (1966). Accord, Senfour Inv. Co. v. King County, 66
                Wash.2d 67, 401 P.2d 319 (1965).

        In Committee of Tort Litigants v. Catholic Diocese of Spokane (In re Catholic Bishop of

 Spokane), 364 B.R. 81 (E.D.Wash.2006), the district court overturned the bankruptcy court’s

 ruling that parish property was property of the diocese’s bankruptcy estate, and stated:

                Treatise trust law is also clear that an unincorporated association is capable
        of being a beneficiary of a trust. See Bogert–Trusts & Trustees (Second Ed. Rev.
        1979) § 167, page 171 “. . . the modern attitude is generally that the unincorporated
        association is capable of being a beneficiary of a private trust, either because it is
        considered a de facto legal entity ...”; Scott on Trusts, Volume II, § 119- “Property
        may be held in trust for a non-charitable unincorporated association.” § 119, page
        896 –“If the unincorporated association is one whose purposes are charitable, there
        is no doubt as to the validity of the trust.”; Restatement of the Law of Trusts (Second
        Edition) § 119, Comment a – “An unincorporated association has capacity to be the
        beneficiary of a trust,” and Restatement of the Law of Trusts (Third Edition) § 43
        Comment (d) as to unincorporated associations: “Whether or not it has capacity to
        take or hold legal title to property, an unincorporated association has capacity to be
        the beneficiary of a trust, the disability being a technical and historical one rather
        than one based on current substantive policy.”

                 The Parishes claim that, at a minimum they are the beneficiaries of a
        resulting trust, in earlier times, the cestui que trust- he for who title is held. The
        Parishes, while contending that as a factual matter they are the true owners of the
        property, argue that each of the Parish properties is the res or property of a resulting
        trust, that being [sic] that even though title to the 22 properties denominated by the
        Tort Litigants Committee is in the formal records in the name of the Catholic
        Bishop of Spokane, the individual Parish furnished all of the consideration for the
        purchase and improvement of the real properties with the additions of churches and
        schools and thus the holders of the beneficial interest in the properties. Id. at 91-92.

                                                 -46-

Case 18-13027-t11       Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 46 of 62
         364 B.R. at 93-94 (Emphasis Added.)

         5. Under New Mexico law, Canon Law is sufficient to create an express trust;
            alternatively, the Parishes were beneficiaries under a resulting trust.

         As set forth in the Declarations of Archbishop Wester (¶¶ 9-13, 16-17), Father Fox (¶¶ 38-

 39, 41-45, 47-49 ) and Tony Salgado (¶¶ 8-10, 13-14, 16, 21 and 31), the stewardship/trust

 relationship among the Archdiocese and the Parishes is subject to the extensive written Canon Law

 as well as hundreds of years of history and tradition; is documented in the various recorded

 Certifications of Trust, deeds, leases, accountings, audited financials, and other documents

 evidencing the trust, and is verified and confirmed by the consistent conduct of the parties. As a

 result, the Archdiocese and the Parishes have established an express trust for all Parish property

 managed by the Archdiocese. The Committee’s arguments that such property is actually

 Archdiocese property is wrong. In Aragon v. Rio Costilla Coop. Livestock Ass’n, 112 N.M. 152,

 156, 812 P.2d 1300, 1304 (1991), the New Mexico Supreme Court reviewed New Mexico law on

 trust principles:

         Express trusts. The Restatement (Second) of Trusts defines an express trust as a
         fiduciary relationship with respect to property, subjecting the person holding title
         to the property to equitable duties to deal with the property for the benefit of another
         person, which arises as a result of a manifestation of an intention to create it.
         Restatement (Second) of Trusts § 2 (1957) [hereinafter Restatement]. For our
         purposes, the significance of the general definition lies in the requirement of a
         manifestation of an intention to create the trust. In this regard, either written or
         spoken words, or conduct, will suffice, and no particular form of words or conduct
         is necessary. Id. at § 24; accord Ward v. Buchanan, 22 N.M. 267, 270, 160 P. 356,
         357 (1916). “Express trusts are those which are created by the direct and positive
         acts of the parties, by some writing, or deed, or will, or by words, either expressly
         or impliedly evincing a desire to create a trust.”

         Significantly, the declaration and creation of a trust in land falls under the English
         statute of frauds, see An Act for Prevention of Frauds and Perjuries, 1677, 29 Car.
         2, ch. 3, § 7 (Am.Jur.2d Desk Book, Doc. No. 116 (1962)), which is part of our
         common law. Alvarez v. Alvarez, 72 N.M. 336, 341, 383 P.2d 581, 584 (1963).
         Thus, while an express trust in real estate need not be created in writing, some

                                                  -47-

Case 18-13027-t11        Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 47 of 62
         memorandum manifesting and proving the trust must exist. See, e.g., Eagle Mining
         & Imp. Co. v. Hamilton, 14 N.M. 271, 91 P. 718 (1907) (express trust proved by
         recognition of trust in correspondence between parties). The failure of an oral trust
         in land by virtue of the effect of the statute of frauds may result in the imposition
         of a constructive trust under certain circumstances, see Restatement §§ 44, 45, or
         may result in the duty to reconvey title to the settlor under NMSA 1978, Section
         46–2–13 (Repl.Pamp.1989).

         Id.at 1304.

         In this matter, the evidence is absolutely unequivocal that an “express trust was created by

 the direct and positive acts of the parties, by some writing, or deed, or will, or by words, either

 expressly or impliedly evincing a desire to create a trust.” Under well-established, and very old,

 Canon Law, the relationship between the Archdiocese and the Parishes is one of trustee and

 beneficiary. Prior to creation of the RE Trust, the Archdiocese, through the Archbishop as

 corporation sole, held bare legal title to the parish property, “in trust for the public juridic persons

 of the parishes.” Fox Declaration, ¶ 35. The formality of that continuous relationship cannot be

 reasonably questioned.

         Even if Canon Law is not held to be sufficient to create an express trust, the Parishes were

 beneficiaries of resulting trusts under New Mexico law. The opinion of the Supreme Court of the

 State of New Mexico in 1990 Browne v. Sieg, 55 N.M. 447, 234 P.2d 1045 (1951) recognized

 resulting trusts:

         We may, therefore, lay down the general rule, as defined by 3 Story on Equity
         Jurisprudence, (14th Ed.), Sections 1590 et seq. and 3 Pomeroy on Equity
         Jurisprudence, (4th Ed.) Section 1031, that a resulting trust is a trust by implication
         or construction of law and presumed to exist from the supposed intention of the
         parties and the nature of the transaction as shown by all the facts and circumstances
         of the case.

         Id. at 457.

         In Bassett v. Bassett, 798 P.2d 160, 110 N.M. 559 (1990) the Supreme Court recognized

 resulting trusts where title to property is taken in the name of a party other than the actual

                                                   -48-

Case 18-13027-t11        Doc 418     Filed 06/26/20       Entered 06/26/20 19:08:14 Page 48 of 62
 purchaser:

        [A] resulting trust arises from a transfer of property under circumstances showing
        that the transferee was not intended to take the beneficial interest * * *. It has been
        termed an “intention-enforcing” trust, to distinguish it from the other type of
        implied trust, the constructive or “fraud-rectifying” trust. The resulting trust carries
        out the inferred intent of the parties; the constructive trust defeats or prevents the
        wrongful act of one of them.

        Id. at 167 (citation omitted).

        Basic trust law also recognizes resulting trusts. An inference of a trust arises where the

 property is paid for by one party, but title is taken in the name of another. See Bogert–Trusts &

 Trustees (Third Ed. 2005) § 454, page 316:

        The inference of an intent to have a trust which the court draws from the acts of the
        payor in paying the price and taking title in another, is not a conclusive inference.
        It is an inference or presumption of fact and not of law. Once the inference is
        established, the burden shifts to the contestant to rebut and overcome the inference.

        At § 454 of Bogert, page 325, it is stated:

        The conduct of the parties with relation to the possession of the reality and the
        benefits and burdens thereof, after delivery of the deed, is important as
        corroborating or contradicting the presumption of a trust.

        6. The Parish properties were paid for and built by the Parishioners of each Parish;
           any interest of the Archdiocese is subject to the beneficial interests of the
           Parishes.

        In this case, the unchallenged evidence is that the individual Parishes, with rare exceptions,

 provided the property, labor, and funds for the purchase of the real properties and construction of

 the churches and schools on those properties. The Parishes are responsible for the maintenance

 and operation of each Parish property including all expenses thereof and receipt of any revenue

 therefrom. (Salgado Declaration, ¶ 20). Therefore, even if the Court finds that Canon Law and the

 well documented relationships between the Archdiocese and the Parishes were not sufficient to

 create an express trust, the Parishes are entitled to a resulting trust with regard to all Parish



                                                 -49-

Case 18-13027-t11       Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 49 of 62
 property, as title to Parish property was taken in the name of a party (the Archdiocese) other than

 the actual purchaser (the Parishes).

        When the Certifications of Trust were recorded in 2014, in each county in which deeds into

 the RE Trust were later recorded (Declaration of Tony Salgado, Paragraphs 18 and 19, and Exhibits

 3 and 4), the intent of the Parishes and the Archdiocese was made clear and unequivocal: the

 property is held in trust for each respective Parish by the RE Trust.

        The general rule to be applied in construing a deed is that the intention of the parties is to

 be ascertained from the language employed, viewed in light of the surrounding circumstances.

 Camino Sin Pasada Neighborhood Ass’n v. Rockstroh, 119 N.M. 212, 889 P.2d 247 (Ct. App.

 1994), citing Hyder v. Brenton, 93 N.M. 378, 381, 600 P.2d 830, 833 (Ct.App.1979); see also

 Northrip v. Conner, 107 N.M. 139, 141–42, 754 P.2d 516, 518–19 (1988). The deeds into the RE

 Trust clearly indicate the intent of the parties and further verify the existence of the trust

 relationship.

        As demonstrated by the Declaration of Tony Salgado, paragraphs 27-29, and the

 Declarations of Fr. Coelho, Rev. Pavlak, Rev. Msgr. Luna, Rev. Martinez, Very Rev. Cannon,

 Very Rev. Yaksich, Very Rev. Marshall, and Very Rev. Schultz, the uncontroverted evidence

 before the Court is that the Parishes within the Archdiocese have always been formed and funded

 by their respective Parishioners. Catholic individuals purchased and built the Parish properties

 with their own funds, materials, and labor. The separate property of each Parish has always

 belonged to and been maintained by each Parish. The Parishes have maintained separate EIN

 numbers for decades.

        The Archdiocese does not donate property to Parishes, with few exceptions, and does not

 participate in Parish fundraising activities. Salgado Declaration, ¶ 28. The exceptions are quite



                                                 -50-

Case 18-13027-t11       Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 50 of 62
 rare, such as the situation described in Fr. Coelho’s declaration where the Archdiocese sold

 property and donated the proceeds for use by Santuario San Martin de Porres in about 2005.

 Proceeds from that sale assisted in purchasing property on which a new church was built. Parish

 funds were used to pay all other costs of building the church.

        Each Parish takes up its own collections at Masses, receives donations by mail or online

 giving, and collects fees for services. Salgado Declaration, ¶ 29. Examples of fees for services are

 for religious education classes, confirmation fees, funerals, weddings, and baptisms. Salgado

 Declaration, ¶ 29. The Parish collections and fees are used to pay the operational expenses of that

 Parish. Salgado Declaration, ¶ 29. Parishes pay for everything including maintenance, utilities,

 payroll, health insurance, property insurance, payroll taxes, office supplies, property taxes for any

 nonexempt     property,   computers,    furniture,     equipment,   liturgical   supplies,   buildings,

 improvements, and other standard and ordinary expenses. Salgado Declaration, ¶ 29. All these

 costs are budgeted for on an annual basis and budgets are prepared within each Parish by the Pastor

 and his finance counsel without Archdiocese involvement. Declaration of Tony Salgado, ¶ 38.

        All evidence before the Court establishes beyond any doubt that, prior to Parish

 incorporation, all Parish property in the name of the Archdiocese was held in trust for the Parishes.

 Post-incorporation, there is absolutely no doubt about the existence of the trust relationship. The

 Motion is based on false assumptions and should be denied.

        7. The RE Trust and the DLF Trust are not revocable and contain spendthrift provisions;
           none of the assets in the trust are subject to avoidance or attachment.
        The Archdiocese has not transferred property to the Parishes. The Parishes have always

 been and remain the beneficial owners of all Parish property. Even if, arguendo, transfers were

 somehow found to have occurred, the Parish property managed by the Archdiocese is now held in

 trust in the RE Trust or the DLF Trust, and is protected from avoidance by spendthrift provisions.


                                                 -51-

Case 18-13027-t11       Doc 418     Filed 06/26/20        Entered 06/26/20 19:08:14 Page 51 of 62
 Further, contrary to the Committee’s erroneous allegations, the trusts are irrevocable trusts, subject

 to termination but not revocation.

        The RE Trust Indenture (Exhibit J) states, at Paragraphs 12-14:

                12.     Termination.
                        The Grantor may terminate the Trust by delivering written notice to
                the Trustee. Upon receipt of such notice of termination, the Trustee shall
                dispose of and apply the Trust Property in accordance with the religious,
                educational and charitable purposes of the Trust, Canon Law and the
                statutes and norms of the Archdiocese of Santa Fe.
                13.     Amendment.
                        This Indenture of Trust is irrevocable and may not be amended or
                modified except that Grantor may amend this Indenture of Trust (i) if for
                any reason the Trust does not comply with the Canon Law or the Statutes
                of the Archdiocese of Santa Fe, by making such changes as are necessary
                to so comply, (ii) if for any reason whatsoever the Trust fails to qualify as a
                tax exempt charitable trust, by making such changes as are necessary for the
                Trust to so qualify, and (iii) as the Grantor may determine is necessary for
                the administration of the Trust within the purposes of the Trust.
                14.     Claims of Creditors; Spendthrift Provisions.
                        The Trust Property shall not be subject to seizure, levy, attachment,
                garnishment or sequestration by any creditor of Grantor or of any
                Beneficiary under any writ or proceeding at law or in equity. No assignment
                of any part of the income or principal of this Trust shall be valid, nor shall
                be accepted by Trustee, but all payments, whether of income or principal,
                shall be made by the Trustee as provided herein. The interest of any
                beneficiary shall not be subject to claims of any creditor or other person,
                nor to legal process through attachment, garnishment, execution, or other
                legal or equitable charge or lien brought by or in favor of any creditor, and
                may not be otherwise voluntarily or involuntarily encumbered.


        The DLF Trust Indenture (Exhibit P) states, at Paragraphs 14 and 15:

                14.     Termination.
                       The Grantor may terminate the Trust by delivering written notice to the
                Trustees.



                                                  -52-

Case 18-13027-t11       Doc 418       Filed 06/26/20     Entered 06/26/20 19:08:14 Page 52 of 62
                         Upon receipt of such notice of termination, the Trustees shall
                dispose of and apply the Trust Fund in accordance with the religious,
                charitable and educational purposes of the Trust. The Trustees shall reserve
                such sums of money as they deem necessary to pay expenses, charges or
                liabilities for which the Trust may be liable. The Trustees shall pay such
                expenses, charges or liabilities promptly. Any balance remaining after the
                payment of such charges, fees and expenses shall be distributed pro rata to
                the Participants in proportion to the amounts of the deposits of each
                Participant, plus accrued interest, less any loan balance outstanding and
                interest accrued thereon, if any, provided that each Participant to whom a
                distribution is to be made is an organization which at the time qualifies as
                exempt under Section 501501(c)(3) of the Code, with any residuary amount
                being distributed to the Grantor, provided that, if Grantor does not qualify
                as exempt under Section 501(c)(3) of the Code, the residue shall be
                distributed to one or more exempt organizations designated by the
                Archbishop.
                15.     Amendment.
                        This Indenture of Trust is irrevocable and may not be amended or
                modified except that (i) if for any reason the Trust does not comply with the
                Canon Law, such changes as are necessary to so comply may be made by
                the Archbishop, (ii) if for any reason whatsoever the Trust fails to qualify
                as a tax exempt charitable trust, such changes as are necessary for the Trust
                to so qualify may be made by the Trustees, (iii) the Trustees may make
                changes which do not materially adversely affect the deposits of any
                Participants who have deposits with the Trust. Any amendment to the Trust
                by the Trustees shall require the approval of the Archbishop.
        When considering the validity of a spendthrift trust provision, bankruptcy courts look to

 applicable state law. In re Brown, 303 F.3d 1261, 1265 (11th Cir.2002) (stating that “spendthrift

 and support trusts are excluded from a debtor's bankruptcy estate to the extent they are protected

 from creditors under applicable state law.”) (citation omitted).

        NMSA 1978 § 46A-5-502 provides as follows:

        A. A spendthrift provision is valid only if it restrains both voluntary and involuntary
        transfer of a beneficiary’s interest.

        B. A term of a trust providing that the interest of a beneficiary is held subject to a
        “spendthrift trust” or words of similar import is sufficient to restrain both voluntary
        and in involuntary transfer of the beneficiary’s interest.


                                                 -53-

Case 18-13027-t11       Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 53 of 62
        C. A beneficiary may not transfer an interest in a trust in violation of a valid
        spendthrift provision and except as otherwise provided in this article, a creditor or
        assignee of the beneficiary may not reach the interest or a distribution by the trustee
        before its receipt by the beneficiary.

        NMSA 1978 § 46A-5-502(A)-(C).

        The spendthrift provisions are enforceable. None of exceptions to the enforceability of a

 spendthrift trust under New Mexico law are present here. See NMSA 1978 § 46A-5-503(B).

        8. The Archdiocese Did Not Transfer Archdiocese Property; Intent is not an Issue.

        The Committee has no standing to pursue avoidance actions, and no avoidable transfers

 took place. The Committee has presented no evidence and has not made a plausible argument that

 transfers of Archdiocese property occurred at all, much less with any ill intent. The funds in the

 Deposit and Loan Fund have always been Parish property, donated by and raised by the

 Parishioners of each Parish. The Parish real estate was acquired by each Parish from funds raised

 and donated by Parishioners. There is no evidence to the contrary. Therefore, any discussion of

 alleged transfers of Archdiocese property with actual intent to hinder, delay or defraud creditors

 the “standard for determining if claims are colorable” in the derivative standing context is

 irrelevant and immaterial.

        9. The Estate Does Not have Colorable Claims that ASF Made Constructively Fraudulent
           Transfers to the RE Trust and the DLF Trust.
        The Committee lacks standing to pursue avoidance actions, and the undisputed facts

 demonstrate that there were no avoidable transfers of Archdiocese property. Under the Uniform

 Voidable Transfers Act (“UVTA”), NMSA 1978 §56-10-14 et seq., the first requirement of an

 avoidable transfer is that a “transfer” took place. Archdiocese did not transfer property to the

 Parishes, the RE Trust or the DLF Trust, and therefore, the UVTA is not applicable.

        Further, as shown by the undisputed facts, there is no evidence of an “actual intent to

 hinder, delay or defraud” creditors of the Archdiocese, either through reference to “badges of

                                                 -54-

Case 18-13027-t11      Doc 418      Filed 06/26/20      Entered 06/26/20 19:08:14 Page 54 of 62
 fraud” or otherwise. No transfers occurred; no consideration was required or even possible; the

 Trusts are not revocable; and there was no “massive exposure to the “Survivors’ claims” at the

 time of the incorporation of the Parishes or at the time of the creation of the RE Trust, the RE

 Corporation, and the DLF Trust. There are no “colorable claims” for anyone to pursue, and the

 Committee is precluded from pursuing any such claims.

        The Committee argues repeatedly and without basis that the RE Trust and the DLF Trust

 are “revocable,” despite the fact that the RE Trust Indenture and the DLF Trust Indenture plainly

 state that they are “irrevocable” (Brown Declaration, Exhibit J, Paragraphs 1 and 13; Exhibit P,

 Paragraphs 1 and 15). Neither the RE Trust Indenture nor the DLF Trust Indenture reserves a

 power of revocation. A completely executed voluntary trust will be enforced, and it is irrevocable

 unless a power of revocation is reserved. Krause v. Jeannette Inv. Co., 333 Mo. 509, 62 S.W.2d

 890, 895 (1933). If no power of revocation is reserved, the trust can be revoked only with the

 consent of all beneficiaries. Where the settlor makes no reservation in the language to revoke a

 trust, he or she may not unilaterally revoke the trust. In re Guardianship of Lombardo, 86 Ohio St.

 3d 600, 716 N.E.2d 189 (1999). See also Restatement (Second) of Trusts § 330 cmt. j (1959);

 Scott, The Law of Trusts § 330.8 (4th ed.1989); Bogert, Trusts and Trustees § 1001 (2d ed.1983);

 76 Am.Jur.2d Trusts § 97 (1992); 90 C.J.S. Trusts § 115 (2002).

        The Court must keep in mind a few critical facts that the Committee chooses to ignore: (a)

 the formation of the trusts merely changed the trustee; (b) no property changed hands or was

 transferred from the Archdiocese to any Parish; (c) Parish property before the trusts were formed

 remained Parish property after the trusts were formed; and (d) no property was transferred as result

 of incorporation of the Parishes. Revocation, while not permitted under the trust indentures, is




                                                 -55-

Case 18-13027-t11       Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 55 of 62
 irrelevant here. If the trusts were revoked, it would not change the beneficial ownership of the real

 property or the Parish funds in the Deposit and Loan Fund.

        The RE Trust contains one provision stating that “The Grantor may terminate the Trust by

 delivering written notice to the Trustee.” (Exhibit J, Paragraph 14). “Termination” is not

 “revocation.” See 76 Am. Jur. 2d Trusts § 83: “A trust can terminate under several circumstances,

 including, for instance, revocation or modification by the settlor, the expiration of the period for

 which the trust was created, or a conveyance by the trustee to or at the direction of a beneficiary

 or by other terms of the instrument, when no purpose of the trust remains to be achieved, or the

 purposes of the trust have become unlawful, contrary to public policy, or impossible to achieve.”

 (Emphasis added; footnotes omitted).

        Upon termination by the Grantor, the RE Trust would continue with a different Trustee or

 in some other Trust format consistent with Canon Law. The Trust property would remain the

 Parishes’ property. As a result, the Committee’s arguments and citations to authority concerning

 revocable trusts are irrelevant and should be disregarded.

        10. No Grounds Exist to Avoid the Parishes’ Unrecorded Beneficial Interests in Real
            Property Under Bankruptcy Code Section 544(a)(3).

        As set forth herein, the UCC has no standing, there were no transfers of Archdiocese

 property, and if there had been transfers, the statute of limitations to avoid such transfers has long

 expired because the IRS reachback period does not apply to the Committee. Therefore, any

 discussion of avoidance under 11 U.S.C. §544(a)(3) is irrelevant and immaterial. However, even

 if the Committee could somehow overcome the threshold issues of standing and statute of

 limitations, the avoidance actions described in the Motion would be patently unsuccessful under

 11 U.S.C. § 544(a)(3).

        Although Section 544(a)(3) of the Bankruptcy Code gives the Debtor (not the Committee)

                                                  -56-

Case 18-13027-t11         Doc 418    Filed 06/26/20      Entered 06/26/20 19:08:14 Page 56 of 62
 the rights of a hypothetical bona fide purchaser and allows the Debtor to avoid any interests in

 property that could be avoided by a bona fide purchaser, under no circumstances could the Debtor

 “avoid” the Parishes’ beneficial ownership of Parish real property.

        “Under New Mexico law a bona fide purchaser takes for value free of defects that are

 unknown to the purchaser and not discoverable in the exercise of ordinary care.” In re Comm.

 Invests., Ltd., 99 B.R. 455 (Bankr. D.N.M. 1989) (internal citation omitted). Similarly, a bona fide

 purchaser does not take property subject to an easement unless they had actual or constructive

 notice of the easement. Otero v. Pacheco, 94 N.M. 524, 526, 612 P.2d 1335, 1337 (App. 1980).

        With regard to both the recorded deeds and the “unrecorded” deeds, therefore, the

 recording of the Certifications of Trust in each New Mexico County was more than sufficient to

 put a hypothetical bona fide purchaser on record notice of the Parishes’ beneficial ownership of

 Parish real property, and no avoidance is possible, or “colorable.” As stated in the Declaration of

 Tony Salgado at Paragraph 18, in 2014, the Archdiocese recorded a separate Certification of Trust

 in each New Mexico County in which a Parish held property, providing public notice that the

 trustee or custodian of the properties holding legal title would no longer be the Archbishop or

 Archdiocese, but instead would be the Real Estate Corporation. See Recorded Certifications of

 Trust, Exhibit 3 to Declaration of Tony Salgado.

        In addition, the recording of deeds is definitive with regard to record notice, and no

 avoidance under Section 544(a)(3) is possible. Declaration of Tony Salgado, ¶ 19; and see, e.g.,

 Exhibit 4 to Declaration of Tony Salgado, Deed--Nativity of the Blessed Virgin Mary.

        With regard to the “unrecorded deeds,” in addition to the recording of the Certifications of

 Trust, the Parishes’ “open, notorious and exclusive possession of real estate under claim of

 ownership” would be sufficient to create a duty to investigate, and would put a prospective



                                                 -57-

Case 18-13027-t11       Doc 418     Filed 06/26/20      Entered 06/26/20 19:08:14 Page 57 of 62
 purchaser upon inquiry notice as to such rights. “It is a general rule that open, notorious and

 exclusive possession of real estate under claim of ownership, is constructive notice to the world of

 whatever claim the possessor asserts, whether such claim is legal or equitable in its nature. . .

 Possession does not amount to constructive notice of the nature and extent of the rights of the

 person in possession, but i[t] puts the purchaser upon inquiry as to such rights.” Nelms v. Miller,

 56 N.M. 135, 156-57, 241 P.2d 333, 349 (1952). “A party in possession of the property who is not

 the record title holder of the property gives rise to a duty of inquiry on the part of a subsequent

 purchaser, mortgagee, or lienholder.” In re Crowder, 225 B.R. 794, 797 (Bankr. D.N.M. 1998).

        New Mexico statutes do not support the Committee’s 544(a)(3) arguments. NMSA §14-

 9-3 (1978) (“Unrecorded Instruments; Effects) states:

        No deed, mortgage or other instrument in writing not recorded in accordance with
        Section 14-9-1 shall affect the title or rights to, in any real estate, of any purchaser,
        mortgagee in good faith or judgment lien creditor, without knowledge of the
        existence of such unrecorded instruments. Possession alone based on an unrecorded
        executory real estate contract shall not be construed against any subsequent
        purchaser, mortgagee in good faith or judgment lien creditor either to impute
        knowledge of or to impose the duty to inquire about the possession or the provisions
        of the instruments.”

        (Emphasis added.)

        The statute was construed literally and narrowly in In re Crowder, 225 B.R. 794 (Bankr.

 D.N.M. 1998). Specifically, the court interpreted the statute as applying only to unrecorded real

 estate contracts, not warranty deeds. 225 B.R. at 798. Further, the warranty deed at issue in

 Crowder was not recorded until after the bankruptcy was filed, and the Court held that a reasonable




                                                  -58-

Case 18-13027-t11       Doc 418      Filed 06/26/20      Entered 06/26/20 19:08:14 Page 58 of 62
 inquiry would have revealed the interest of the party in possession of the real property. 9 225 B.R.

 at 797-798.

           Here, the Parishes do not claim beneficial ownership based on an “unrecorded executory

 real estate contract,” nor do they possess real estate based on such a contract. The Parishes are in

 “open, notorious and exclusive possession of real estate under claim of ownership,” and a

 hypothetical bona fide purchaser would be on notice of their ownership claim. Further, since 2014,

 each counties’ real property records have put any such purchaser on notice of the RE Trust’s and

 the Parishes’ interest in the properties.

           In In re Commercial Investments, Ltd., 99 B.R. 455 (Bankr. D.N.M. 1989), the Court

 stated:

           The true rule ... is that absent actual notice, where the facts brought to the
           knowledge of the intending purchaser are such that in the exercise of ordinary
           care he ought to inquire, but does not, and his failure so to amounts to gross
           or culpable negligence, he will be charged with a knowledge of all the facts
           which the inquiry, pursued with reasonable diligence, would have revealed.
           Want of ordinary care alone will not charge him. The circumstances must be such
           that the failure to make the inquiry suggested by ordinary care will convict the
           intending purchaser of gross or culpable negligence if he is to be visited with all
           the consequences of having made the purchase with actual knowledge of the facts.

           Id. at 462 (quoting Sawyer v. Barton, 55 N.M. 479, 485–86, 236 P.2d 77 (1951))
           (emphasis added).

           The Committee argues that “[a] purchaser viewing the Disputed Real Property would see

 nothing inconsistent with ASF’s exclusive ownership by virtue of the operation of its parish at the

 property where the parish was not a legal entity and in fact was merely a part of ASF” (Motion, p.



 9
   “Constructive notice is firmly embedded in New Mexico common law.” Crowder, 225 B.R. at 797, citing Nelms v.
 Miller, 56 N.M. 132 (1952), etc. “Under constructive notice principles, once a duty of inquiry arises, subsequent
 purchasers are held to have notice of all documents a reasonable inquiry would uncover, even if those documents are
 not recorded.” (Citations omitted.) “A party in possession of the property who is not the record title holder of the
 property gives rise to a duty of inquiry on the part of a subsequent purchaser, mortgagee, or lienholder.” Crowder,
 225 B.R. at 797, citing Nelms, 56 N.M. at 156–157.

                                                        -59-

Case 18-13027-t11          Doc 418        Filed 06/26/20        Entered 06/26/20 19:08:14 Page 59 of 62
 43 of 54). This argument is absurd and stretches credulity. Despite the Committee’s arguments to

 the contrary, a prospective purchaser of, for instance, real property on which a Catholic church

 had been constructed, and which was occupied by a Parish, would immediately be put upon inquiry

 notice as to the ownership rights of the Parish. The Parish itself would be identified as the entity

 in possession of the Parish property, by name, by signage, by correspondence, by identification on

 donation envelopes, and otherwise, all in an “open, notorious and exclusive” manner—there would

 likely be no reference to the Archdiocese of Santa Fe anywhere on the property. It would be “gross

 or culpable negligence” for such a prospective purchaser to fail to inquire about the ownership

 claims of the Parish under these circumstances.

            11.      There are no Colorable Self-Settled Trust Avoidance Claims.

            The Committee cites In re Potter, 2008 WL 5157877 (Bankr. D.N.M. July 29, 2008) 10 for

 the proposition that “the debtor need only be a beneficiary, not necessarily the sole beneficiary of

 a self-settled trust” in order to permit avoidance under 11 U.S.C. § 548. This is not precisely the

 holding in In re Potter. The Court found that “the existence of additional settlors and additional

 beneficiaries of the California Trust does not serve to validate the spendthrift provision as to Mr.

 Potter, who is both settlor and beneficiary.” In Potter, all of the property transferred to the trust in

 question was transferred by the Debtor. Id. at *7. Here, none of the property transferred to the

 Trusts was property of the Debtor; it was all Parish property, and therefore could not be subject to

 avoidance. See Matter of Shurley, 115 F.3d 333, 338 (5th Cir.1997) (creditors were only entitled

 to reach the self-settled portion of a spend-thrift trust). Here, the Archdiocese transferred no

 Archdiocese property into the Trusts, and therefore the spendthrift provisions remain enforceable.




 10
      Cited as 2008 Bankr. LEXIS 3351 at *38 in the Motion, p. 45 of 54.

                                                          -60-

Case 18-13027-t11             Doc 418       Filed 06/26/20       Entered 06/26/20 19:08:14 Page 60 of 62
        Further, the Committee must acknowledge that, in order to be avoidable under 11 U.S.C.

 § 548(e) “the transfers must be made by the debtor.” Id. The Archdiocese transferred no assets into

 the RE Trust or the DLF Trust; all assets subject to the RE Trust and the DLF Trust were Parish

 assets, as shown by the undisputed facts. There were no “transfers” by the Debtor.

        12.    Prosecution of the Adversary Actions Will Irreparably Damage the Estate
 and the Debtor, Is Highly Unlikely to Succeed and Will Adversely Affect Mediation

        The Committee’s claims are groundless. The Archdiocese is focused on pursuing

 mediation and a fair, compassionate, and generous resolution of claims. Avoidance litigation with

 the Parishes would be unimaginably complicated, expensive and time-consuming, and would

 expend millions of dollars otherwise available for claimants and severely damage mediation

 efforts. Most importantly, it would be futile, because none of the claims the Committee seeks to

 bring are colorable.

 VI.    THE COURT SHOULD DENY THE COMMITTEE’S REQUEST THAT THE
        COURT ORDER THE ARCHDIOCESE TO PRODUCE INFORMATION TO THE
        COMMITTEE CONCERNINGTHE PARISHES’ INTERESTS IN THE DLF
        TRUST

        The Committee’s request for additional documents regarding the Parishes’ interest in the

 DLF Trust should be denied as pointless and unnecessary.

 VII.   CONCLUSION

        For the foregoing reasons, the Debtor respectfully requests that the Court deny the Motion

 and grant Debtor all other just and proper relief.




                                                 -61-

Case 18-13027-t11       Doc 418      Filed 06/26/20     Entered 06/26/20 19:08:14 Page 61 of 62
                                            Respectfully submitted,

                                            /s/ Bruce A. Anderson
                                            Ford Elsaesser
                                            Bruce A. Anderson
                                            ELSAESSER ANDERSON, CHTD.
                                            320 East Neider Avenue, Suite 102
                                            Coeur d'Alene, ID 83815
                                            (208) 667-2900
                                            Fax: (208) 667-2150
                                            ford@eaidaho.com
                                            brucea@eaidaho.com

                                            -and-

                                            /s/ Thomas D. Walker
                                            Thomas D. Walker
                                            WALKER & ASSOCIATES, P.C.
                                            500 Marquette N.W., Suite 650
                                            Albuquerque, New Mexico 87102
                                            (505) 766-9272
                                            Fax: (505) 722-9287
                                            twalker@walkerlawpc.com
                                            Counsel for Debtor

 Pursuant to F.R.C.P. 5(b)(3), F.R.B.P. 9036 and NM
 LBR 9036-1(b), I hereby certify that service of the
 foregoing was made on June 26, 2020 via the notice
 transmission facilities of the Bankruptcy Court’s
 case management and electronic filing system.

 /s/ Thomas D. Walker
 Thomas D. Walker




                                              -62-

Case 18-13027-t11       Doc 418   Filed 06/26/20       Entered 06/26/20 19:08:14 Page 62 of 62
